                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

vs.                                                                            No. CR 17-0694 JB

APACHE YOUNG,

               Defendant.

                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on the Defendant’s Motion for Judgement of

Acquittal, filed September 26, 2018 (Doc. 103)(“Motion”). The primary issues are: (i) whether

Plaintiff United States of America failed to establish that Defendant Apache Young had been

convicted of a felony that would disqualify him from owning a firearm pursuant to 18 U.S.C.

§ 922(g)(1); and (ii) whether the United States was required to prove that the firearms in question

were manufactured after 1898. The Court concludes that: (i) the United States established that

Young had been convicted of a disqualifying felony, because the Stipulation that Young signed

incorporated Young’s Indictment, which referenced three qualifying felony convictions; and

(ii) the United States was not required to prove that the firearms were manufactured after 1898,

because the antique firearms exception is an affirmative defense that Young did not properly

raise. Accordingly, the Court denies the Motion.

                               PROCEDURAL BACKGROUND

       On March 14, 2017, a federal grand jury returned an indictment charging Young with

being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). See Indictment at

1, filed March 14, 2017 (Doc. 2). The Indictment states, in relevant part, that,
         [o]n or about November 13, 2016, in Bernalillo County, in the District of New
         Mexico, the defendant, APACHE YOUNG, having been convicted of at least one
         of the following felony crimes punishable by imprisonment for a term exceeding
         one year: (1) receiving and transferring a stolen motor vehicle, (2) attempt to
         commit a felony, to wit robbery, (3) aggravated battery, knowingly possessed, in
         and affecting commerce, a firearm. In violation of 18 U.S.C. §§ 922(g)(l).

Indictment at 1 (emphasis in Indictment).         The Court ordered the trial to commence on

September 17, 2018. See Order to Continue at 2, filed September 7, 2018 (Doc. 69). Before

trial, Young filed the Motion in Limine to Exclude Use of Prior Convictions. See Motion in

Limine     to   Exclude   Use   of   Prior   Convictions    at    1,   filed   September   11,   2018

(Doc. 78)(“Convictions Motion”). The Convictions Motion states that Young “is willing to

stipulate to his status of being a felon to satisfy a necessary element of the offense.” Convictions

Motion at 1 (citing Old Chief v. United States, 519 U.S. 172, 181 (1997)). Young remarks that

his “criminal record is long and marked by violence.             Amongst them are convictions for

Attempted Robbery, Aggravated Battery, Robbery with a Weapon, Robbery and Assault and

Battery with a Deadly Weapon.” Convictions Motion at 1. Moreover, Young avers that the

“nature of these prior convictions, is that they are inherently violent, and, highly prejudicial,” and

Young therefore requests that the Court exclude reference to Young’s prior criminal record.

Convictions Motion at 1. The United States responds that Young, “pursuant to Federal Rules of

Evidence, Rule 609(a)(1), may be impeached by his prior felony convictions provided that the facts

of the convictions and their attendant sentences are not referenced,” because Young’s impeachment’s

probative value “exceeds any derivative and collateral prejudicial effect.” Response by the United

States to the Defendant’s Motions in Limine at 3, filed September 12, 2018 (Doc. 83). The Court

held a pretrial conference and motion hearing. See Transcript of Hearing at 1:22-23 (taken




                                                -2-
September 12, 2018)(“Sep. 12 Tr.”).1 At the hearing, the Court acknowledged that “we have two

stipulations2 . . . we have a stipulation that prior to November 13, 2016[,] that the [D]efendant had

sustained a felony conviction.” Sep. 12 Tr. at 19:3-7 (Court). The Court then instructed both

parties to sign the Stipulations and to ensure that Young “knows exactly what he’s been

stipulated for.” Sep. 12 Tr. at 19:8-11 (Court). Young relied that he would “take care of it.”

Sep. 12 Tr. at 19:12 (Knoblauch). The parties then agreed to have the Court read the Stipulation

to the jury, see Sep. 12 Tr. at 19:15-20:1 (Court, Spiers, Knoblauch), which, according to Young,

gives it “a bit more authority,” Sep. 12 Tr. at 19:3-7 (Knoblauch).           Young was tried on

September 17, 2018. See Clerk’s Minutes for Proceedings Held Before District Judge James O.

Browning: Jury Selection/Trial as to Apache Young held on 9/17/2018 and 9/18/2018 at 1, filed

September 17, 2018 (Doc. 100)(“Clerk’s Minutes: Jury Selection/Trial”).

       In the United States’ opening statement, the United States told the jury that the firearms

in this case consist of: one Hi-Point .45 caliber semi-automatic pistol, one .30-06 rifle, and one

shotgun. See Excerpt -- Opening Statements and Closing Arguments at 9:4-7 (Spiers), filed

October 3, 2018 (Doc. 110)(“Statements/Arguments Tr.”). See also Excerpt -- Trial Testimony

Only at 59:14-16 (Spiers), filed October 3, 2018 (Doc. 109)(“Testimony Tr.”)(identifying the rife

as a .30-06 Remington and the shotgun as a 12-gauge Remington). The United States further

informed the jury that “you’ll have two stipulations. I may have mentioned it. The Court will

read you two stipulations: One, again, that he was a convicted felon on that

date . . . . Those . . . stipulations provide those elements for your satisfaction and your comfort.”


       1
         The Court’s citations to the hearing transcript refer to the court reporter’s original,
unedited version. Any final transcript may contain slightly different page and/or line numbers.
       2
         The second Stipulation is that the firearms traveled in interstate commerce, see Clerk’s
Minutes: Jury Selection/Trial at 3, which Young does not contest in the Acquittal Motion.




                                                -3-
Statements/Arguments Tr. at 9:21-10:6 (Spiers). In Young’s opening statement, Young asserted

that “[t]here are parts of this case that are cut and dry, the Government is right. Those are the

parts that we have already stipulated to . . . . And that’s because we don’t want to waste your

time with things that are very easy to decide and very straightforward.” Statements/Arguments

Tr. at 11:18-23 (Wernersbach).

         After the parties’ opening statements, the Court read to the jury the Stipulation regarding

Young’s felony conviction:

         Government’s Exhibit one is [a] stipulation regarding prior felony
         convictions, . . . . [T]he part[ies] by and through their undersigned counsel
         stipulate and agree as follows[:] one[,] the defendant Apache Young prior to
         November 13, 2016[,] had been convicted of a crime punishable by imprisonment
         for a term exceeding one year, that is a felony offense as charged in the
         indictment of this case. And then[,] two[,] this stipulated fact is proved beyond a
         reasonable doubt and may be read to the jury at trial. This stipulation also
         release[e]s [the] Government [from] its burden of proof with regard t[o] t[he]
         defendant’s status as a felon at the time relevant t[o] t[he] charge contained in the
         indictment. Acknowledged to agreed and stipulated. Mr. Apache Young, the
         defendant has signed it dated the [1]2[th] of [September] 2018 . . . Charles E
         [Knoblauch] counsel for the defendant signed the [unintelligible] 2018[,] and Paul
         H [Spiers] [A]ssistant U.S. Attorney has signed the [unintelligible] September 12,
         2018.

Trial Transcript -- Day 1 at 172:6-173:2 (Court)(“Trial Tr.”).3          See Clerk’s Minutes: Jury

Selection/Trial at 3 (“Court reads 2 stipulations, exhibit 1 and 2.”).

         In the United States’ case in chief, the United States called Task Force Officer Timothy

Hotle.       See Excerpt -- Trial Testimony Only at 59:14-16 (Spiers), filed October 3, 2018

(Doc. 109)(“Testimony Tr.”). Hotle testified that he test fired the three firearms in this case, and

that each firearm functioned as designed. See Testimony Tr. at 61:19-62:15 (Spiers). On cross-

examination, Young questioned Hotle about the pistol’s firing mechanism. See Testimony Tr. at


         3
        The Court’s citations to the trial transcript refer to the court reporter’s original, unedited
version. Any final transcript may contain slightly different page and/or line numbers.



                                                 -4-
64:2-23 (Knoblauch). Young stated:

       Knoblauch: Okay. That’s kind of an old system; is that right?

       Hotle: What do you mean by “old”?

       Knoblauch: It’s not something -- semi-automatic pistols weren’t invented
       yesterday, were they?

       Hotle: No, not yesterday.

       Knoblauch: Quite a long time ago; is that right?

       Hotle: I’m not sure when they were invented.

       Knoblauch: Is that what you would call an expensive type of gun, or --

       Hotle: Like what the value of this would be?

       Knoblauch: Yeah.

       Hotle: No, Hi[-]Points are generally cheaper firearms.

Testimony Tr. at 65:2-15 (Knoblauch, Hotle).

       Knoblauch: Now, let me see: These other two items are made by Remington; is
       that right?

       Hotle: They’re both Remingtons, yes.

       Knoblauch: Now, Remington is a company in New York; is that correct?

       Hotle: Yes, New York or New Jersey.

       Knoblauch: And do you know anything about the history of Remington?

       Hotle: No.

       Knoblauch: You don’t know it’s been around for a couple hundred years?

       Hotle: I couldn't tell you. I don’t collect guns. I'm not like a gun enthusiast, per
       se. I’m just experienced with them.

Testimony Tr. at 67:7-20 (Knoblauch, Hotle). Young further questioned Hotle about the pistol’s

firing mechanism:



                                               -5-
       Knoblauch: Pushing towards the back. That’s what operates the mechanism?

       Hotle: Yes.

       Knoblauch: And that’s -- again, it’s an old system; is that right?

       Hotle: I don’t know when it was -- I don’t know. I don’t know when it came into
       invention. Old is -- I mean, old to you is different from what’s old to me, so I
       don’t know.

       Knoblauch: I see.

       Hotle: It’s been around for a while. I mean, I don’t know. I'm not sure what you
       want me to answer on this. I don’t know when it was invented, and I don’t know
       how old it is.

Testimony Tr. at 72:13-73:1 (Knoblauch, Hotle).

       At the close of the United States’ case, Young made an oral motion pursuant to rule 29 of

the Federal Rules of Criminal Procedure. See Trial Tr. at 241:23-24 (Knoblauch). Young

asserted that, “although there has been information brought before the Court and the jury that

Mr. Young is a felon,” the United States failed to indicate that Young’s specific felony

conviction deprived him of his right to own a firearm. Trial Tr. at 242:3-9 (Knoblauch). Young

referenced § 921(a)(20)(A), which disqualifies felonies related to the regulation of business

practices from § 922(g)(1)’s firearms’ prohibition, and stated that the government offered no

proof that “Young’s disabling felony was not an antitrust violation or trade practices or restraint

of trade.” Trial Tr. at 242:10-21 (Knoblauch). Moreover, Young argued, the United States

failed to prove that Young’s felony “has not been set aside,” pursuant to United States v. Essick,

935 F.2d 28, 31 (4th Cir. 1991), which requires the United States to prove that Young’s prior

felony conviction was not one that allows for the restoration of his civil right to possess a

firearm. Trial Tr. at 242:22-243:4 (Knoblauch).

       Young also asserted that the United States failed to establish that the firearms in this case

conform to the statutory definition of a firearm, because, pursuant to 18 U.S.C. § 921(a)(20)(A),


                                               -6-
a “firearm” does not include an antique firearm manufactured before 1898, and, according to

Young, the firearms could have been manufactured before 1898. See Trial Tr. at 243:5-10

(Knoblauch). Hence, Young requested that the Court dismiss the case. See Trial Tr. at 242:3-

243:13 (Knoblauch).

       The United States replied that, in Young’s Convictions Motion, Young cited “a roster of

prior felony convictions[,] all of which qualify” for prosecution pursuant to the statute. Trial Tr.

at 243:17-22 (Spiers). Young thus “acknowledged that he has sustained those convictions, and

as a result he’s taken the position that they are in fact . . . qualifying prior felony convictions.”

Trial Tr. at 243:24-244:2 (Spiers). In response to Young’s antique firearms argument, the United

States asserted that, based on the firearms appearance, and Hotle’s ability to test fire them,

“anybody . . . can make a reasonable inference by circumstantial evidence that these firearms do

in fact qualify for prosecution of this case.” Trial Tr. at 244:4-12 (Spiers).

       Young rebutted that the United States “is way off base here as far as looking at the

firearm and determining whether or not they’re made after 18[]98,” because each of the three

firearms “uses a mechanism which was in use in . . . 189[8] . . . and before.” Trial Tr. at 244:15-

20 (Knoblauch). According to Young, Hotle “conceded that he could not tell the age of these

firearms,” which “alerted” the United States to the possibility that the firearms’ manufacture

predated 1898. Trial Tr. at 244:20-25 (Knoblauch).

       The Court stated that it was not going to grant Young’s rule 29 motion “at the present

time.” Trial Tr. at 245:2-3 (Court). The Court acknowledged that it had never heard, in any

prior felon-in-possession case, Young’s two arguments at the rule 29 stage and, therefore, needed

to give the matter some thought. See Trial Tr. at 245:3-5 (Court). The Court concluded that the

United States Court of Appeals for the Tenth Circuit’s pattern jury instructions which discuss




                                                -7-
antique firearms do not state a specific manufacture date. See Trial Tr. at 245:6-11 (Court).

Similarly, the Court concluded that the Tenth Circuit’s pattern jury instructions for disabling

felonies “just gives a definition of felonies, it doesn’t leave it . . . t[o] [the] jury to determine

whether there is a qualifying felony or not.” Trial Tr. at 245:11-14 (Court). The Court stated

that it would further analyze Young’s rule 29 arguments “and see whether they may require [the

Court] to set aside any verdict.” Trial Tr. at 245:16-18 (Court).

       The United States added that “there were motion deadlines in place in this case, and if the

[D]efendant felt sufficiently aggrieved by the prosecution of this case, there was ample time to

file a motion to dismiss. And that motion never came.” Trial Tr. at 246:13-17 (Spiers).

Moreover, according to the United States, Hotle testified that the .45 caliber pistol “was basically

a cheap gun, not that expensive,” and, had the firearm been an antique, Hotle would have given it

a higher valuation. Trial Tr. at 246:18-25 (Spiers).

       Young declined to present witnesses or evidence in his defense. See Trial Tr. at 247:4-9

(Knoblauch). Thereafter, the Court instructed the jury as to the elements of Young’s charge:

       Mr. Young is charged with a violation of 18 [U.S.C.] Section 922(g)(1). This law
       makes it a crime for any [person] tha[t] has been previously convicted in any
       [c]ourt of a felony to knowingly possess any firearm in or [a]ffect[ing] interstate
       commerce. To find Mr. Young guilty of this crime you must be convinced that
       the Government [has] proved each of the following beyond a reasonable doubt[:]
       First, Mr. Young knowing[ly] . . . possessed a firearm[;] . . . second[,] Mr. Young
       was convicted of a felony[,] that is a crime pun[ishable] by . . . [imprisonment] for
       a term exceeding one year[,] before he possessed the firearm[;] and[,] third[,]
       before Mr. Young possessed the firearm, the firearm moved at some time from
       one state to another.

Trial Tr. at 266:19-267:7 (Court). Furthermore, in reading to the jury from the Tenth Circuit’s

pattern jury instructions, the Court informed the jury that “[a] firearm[], however, does not include

an antique firearm.” Trial Tr. at 267:13-14 (Court).




                                                -8-
        In his closing argument, Young reminded the jury that the “burden is on the Government

to establish every single element beyond a reasonable doubt.” Statements/Arguments Tr. at

22:10-13 (Knoblauch). Moreover, Young “conceded that he was convicted of a felony. . . . Lots

of people are convicted of a felony. He was convicted of a felony.” Statements/Arguments Tr.

at 22:13-15 (Knoblauch). In discussing the possession element, Young asserted that

       it does not include an antique firearm. Every single one of these firearms here
       could have been an antique firearm. They could have been made -- okay, let me
       read you the definition of an antique firearm. According to federal law, antique
       firearm means, “Any firearm manufactured in or before 1898.”

Statements/Arguments Tr. at 22:20-23:2 (Knoblauch). The United States objected, arguing that

“[t]he law comes from . . . the Court . . . [a]nd any outside reference to the law is prohibited.”

Statements/Arguments Tr. at 23:3-5 (Spiers). The Court overruled the objection, because the

Court instructed the jury about the antique firearms exception. See Statements/Arguments Tr. at

23:6-8 (Court). Young continued:

       Every single one of those firearms has a mechanism which was invented way
       before 1898. The pistol, the rifle, the shotgun, every single one of those has a
       very, very old type of mechanism. Could it have been made before 1898? Yeah.
       The burden is on the Government to prove that these weapons, any single one of
       these things, was made after 1898. Have they done that? Have they brought out
       any testimony? On cross-examination, I asked Officer Hotle what he knew. He
       said, [“]Well, they could be old. I don’t know.[”] He doesn’t have enough
       education on this matter. The burden is on the Government to prove that. Have
       they done that? No.

Statements/Arguments Tr. at 23:9-22 (Knoblauch).

       The United States, in its closing argument, responded to Young’s antiques firearms

defense by instructing the jury to evaluate the firearms and reach its own conclusions:

       You can take a look at them yourselves and determine, using your common sense,
       whether they qualify for antiques. Task Force Officer Hotle testified about the
       .45 caliber semi-automatic Hi[-]Point, that it was of de minimis value. If it was
       an antique and it was advertised on the Antique’s Road Show on channel 5, PBS,
       it would, if it was really an antique, be valued at considerably more than de
       minimis value.


                                               -9-
               But you can take a look at the firearms yourself, and use your common
       sense as to whether they were antiques or not. And then again, why would
       somebody, if they were using a firearm for protection, indulge in the luxury of
       being out on the West Mesa[4] with a firearm that was regarded as an antique, and
       in that sense be hopelessly compromised as if it would work effectively each time
       it was meant to be discharged. So I would disqualify that. I would suggest that
       you do as well.

Statements/Arguments Tr. at 24:18-25:11 (Spiers). Moreover, in discussing the offense elements,

the United States asserted that Young “was a convicted felon. You know that. That was

conceded and stipulated to.” Statements/Arguments Tr. at 27:14-15 (Spiers).

       After two days of deliberations, the jury failed to reach a unanimous verdict. See Clerk’s

Minutes: Jury Selection/Trial at 5-6. Therefore, on September 18, 2018, the Court declared a

mistrial. See Clerk’s Minutes: Jury Selection/Trial at 6. See also Order of Mistrial, filed

September 19, 2018 (Doc. 97)(“[A] Mistrial is declared as to the Indictment.”).

       1.      Acquittal Motion.

       In his Acquittal Motion, Young first argues that his “oral Motion for Judgement of

Acquittal at the close of the Government’s case on 17 September, 2018,” was predicated on the

United States’ failure “to bring forth sufficient evidence to sustain a conviction.” Acquittal

Motion at 1. Young contends that, at the close of the United States’ case,

       the following was established without question: a. That the Defendant had been
       convicted of a felony prior to the 13th of November, 2016, although the nature of
       the felony was not brought into evidence; b. [t]hat the said firearm had been in
       interstate commerce; c. [t]hat all of the above occurred in the District of New
       Mexico on or about the 13th of November, 2016.
       4
        The West Mesa, where law enforcement arrested Young for the offense of which he is
being prosecuted, is a desolate area west of Albuquerque, New Mexico. See Transcript of
Motion to Suppress Proceedings at 3:2-3 (held June 26, 2018), filed August 10, 2018 (Doc. 59).
See also “West Mesa,” Wikipedia, available at https://en.wikipedia.org/wiki/West_Mesa (“The
West Mesa is an elevated landmass lying west of the Rio Grande stretching from south of
Albuquerque northward to Bernalillo.”).




                                              - 10 -
Acquittal Motion at 1. Young reminds the Court that, although Glasser v. United States, 315

U.S. 60 (1942), requires the Court to view the evidence in a light most favorable to the United

States, “if the evidence gives ‘equal or nearly equal circumstantial support to [a] theory of guilt

and a theory of innocence, then a reasonable jury must necessarily entertain a reasonable doubt’

and the Court should enter an acquittal.” Acquittal Motion at 2 (quoting United States v. Glenn,

312 F.3d 58, 70 (2d Cir. 2002)).

       Young contends that, “[c]ontrary to popula[r] conceptions, all felony convictions do not

disqualify a person from owning a firearm.” Acquittal Motion at 2. According to Young, the

“plain language” exempting “offenses relating to the regulation of business practices” from the

phrase “crime punishable by imprisonment for a term exceeding one year” indicates that the

United States bears the burden to prove that Young’s prior felony conviction was not “one for

which the civil right to possess a firearm has not been restored.” Acquittal Motion at 2.

According to Young, “the government’s proof failed.” Acquittal Motion at 2 (citing United

States v. Essick, 935 F.2d 28, 31 (4th Cir. 1991)).

       Young further contends that “the Government’s expert witness Detective Timothy

Hotle . . . conceded that the firearms in question could be old, but he was unable to state how

old.” Acquittal Motion at 3. According to Young, “18 U.S.C. §921 (a)(3) excepts a firearm

from being an article whose possession is banned for prohibited persons if it was manufactured

before 1899.” Acquittal Motion at 3. Because the United States failed to establish that Young

had been convicted of a disqualifying felony, and failed to establish that the firearms were

manufactured after 1898, Young therefore requests that, the Court enter a judgement of acquittal.

See Acquittal Motion at 3.




                                               - 11 -
        2.      Acquittal Response.

        The United States responds. See Response by the United States to the Defendant’s

Motion for Judgement of Acquittal, filed October 5, 2018 (Doc. 112)(“Acquittal Response”).

First, the United States asserts, according to its understanding of Young’s Acquittal Motion, that

Young

        claims that the United States failed to prove that the Defendant’s prior felony
        convictions -- convictions for Attempted Robbery, Aggravated Battery, Attempted
        Robbery with a Deadly Weapon, Assault and Battery with a Deadly Weapon (two
        counts), Robbery with a Weapon and Attempted Robbery with a Firearm - felony
        convictions which are identified both in the Defendant’s Form 13 Presentence Report
        (Doc. 18 ) and in the Defendant’s own motion in limine by which he successfully
        avoided their damaging mention at trial (Doc. 78)[] -- were not for regulation of
        business practices felonies.

Acquittal Response at 1. The United States reminds the Court that, for trial purposes, Young

“stipulated that he had sustained a felony conviction prior to November 13, 2016 -- the offense date

alleged in the indictment upon which he went to trial.” Acquittal Response at 2. The United States

asserts that Young never argued that his felony convictions failed to qualify him for prosecution

under 18 U.S.C. § 922(g)(1). See Acquittal Response at 2. Moreover, according to the United

States, Young’s pre-trial efforts to exclude references to his prior convictions at trial indicates that

Young recognized that the nature of his convictions could prejudice the jury against him. See

Acquittal Response at 2. According to the United States, the Tenth Circuit’s opinion in United States

v. Flower, 29 F.3d 530 (10th Cir. 1994), is unhelpful to Young, because the Tenth Circuit in United

States v. Flower states that, “if a defendant believes that one of the prior convictions that the

government seeks to use as a predicate conviction under § 922(g)(1) does not meet the legal

definitional requirements of § 921(a)(20), it will be up to the defendant to challenge the admissibility

of such conviction.” Acquittal Response at 2 (quoting United States v. Flower, 29 F.3d at 535-36).

The United States argues that, in this case, Young could have contested “the legitimacy of the

predicate felony convictions” by filing a pre-trial motion “pursuant to Rule 12(B)(iii) and (v) of the


                                                 - 12 -
Federal Rules of Criminal Procedure,” but “declined to follow the blueprint of the rule.” Acquittal

Response at 2-3. Instead, according to the United States, Young waited until his closing argument to

advance this theory, despite stipulating to “having sustained a felony conviction, a conviction(s)

which was well-understood as the relevant and operative predicate to the trial.” Acquittal Response

at 3. This tactic, according to the United States, evidenced Young’s goal to “accomplish sanitizing

damage control by way of stipulation so as to avoid specific mention of [his predicate felony

convictions’] non-business, antitrust regulation nature.” Acquittal Response at 3. The United States

avers that rule 12(b)(3) of the Federal Rules of Criminal Procedure affirmatively requires Young “to

make a pre-trial motion to state a claimed defect in the indictment for lack of specificity or for failure

to state an offense,” and that Young failed to abide by this mandate. Acquittal Response at 3.

        Moreover, United States v. Basnett, according to the United States, is unhelpful to Young,

because, in rejecting the appellant’s antique firearm defense, the Tenth Circuit in United States v.

Basnett noted that “every appellate court that has considered the issue, held that the antique

exception for firearms in prosecution of felon in possession of a firearm cases is an affirmative

defense rather than an element of the crime and an affirmative defense for which the defendant bears

the burden of producing evidence.” Acquittal Response at 3 (citing United States v. Basnett, 735

F.3d 1255, 1258 (10th Cir. 2013)(“Every circuit court of appeals to consider the issue has treated

the antique exception as affirmative defense.”)). The United States cites three additional federal

Courts of Appeals decisions which conclude that the antique-firearm exception is treated as an

affirmative defense and not as an element of the crime. See Acquittal Response at 4 (citing Gil v.

Holder, 651 F.3d 1000, 1005 n.3 (9th Cir. 2011); United States v. Lawrence, 349 F.3d 109, 122 (3rd

Cir. 2003); United States v. Neal, 692 F.2d 1296, 1303-04 (10th Cir. 1982)).

        The United States asserts that Young failed to provide evidence that the firearms were

antique, as an affirmative defense case requires. Moreover, although the United States maintains that




                                                  - 13 -
it did not have the burden to establish that the firearms in question were not antique, the jury

nevertheless could infer this fact beyond a reasonable doubt, because Hotle testified that the firearms

“test-fired without issue” and that the .45 caliber firearm “was relatively inexpensive.” Acquittal

Response at 4.    The jury could further infer that the .45 caliber firearm is not an antique,

according to the United States, based on “its non-antique appearance.” Acquittal Response at 4.

The United States, therefore, requests that, because Young did not “express these grievances by

way of a pre-trial motion . . . and to bear the burden of proving any affirmative defense that he

perceived as having merit,” the Court should deny the Acquittal Motion. Acquittal Response at 4.

       3.      Acquittal Reply.

       Young answers the United States’ Response. See Defendant’s Answer to Plaintiff’s

Response to Defendant’s Motion for Judgement of Acquittal, filed October 11, 2018 (Doc. 113)

(“Acquittal Reply”).     In the Acquittal Reply, Young first contends that the United States,

according to Young, “seems to assert that any information of evidence that possibly could have

been adduced at trial is sufficient to overcome a motion based on Rule 29.” Acquittal Reply at 1.

According to Young, rule 29 “refers only to what was brought forth at trial” and that “[t]he clear

import of this Rule is that it is evidence which has been presented to the jury, not whatever

evidence that might exist anywhere in the universe.” Acquittal Reply at 1. Thus, according to

Young, the Court may disregard the United States’ argument that “the Court should consider

matters which were not fairly put before the jury.” Acquittal Reply at 1.

       Young contends that the United States’ argument that the United States is not required to

prove that the firearms “were firearms as defined by Congress” cannot succeed, because the

United States “fails to recognize that the burden shifted” once Young established that the

firearms “could, indeed, be old weapons.” Acquittal Reply at 1-2. Young contends that the

burden shifted when Hotle was “unable to testify as to [the firearms’] antiquity due to his lack of


                                                - 14 -
expertise,” which, according to Young, was sufficient to put the United States on notice of its

burden “to establish that the firearms were manufactured after 1898.” Acquittal Reply at 2. The

United States’ failure to carry its burden, Young contends, “cannot be laid on the Defendant. It

is certainly not his burden to ensure he is convicted in an orderly manner.” Acquittal Reply at 2.

       In response to the United States’ argument that the firearms were not antique, because the

firearms functioned, were inexpensive, and had a non-antique appearance, Young counters that

“[a]ntique firearms also function, may be cheap, and appearances are not at issue, it is proof of

the date of manufacture which can be dispositive.” Acquittal Reply at 2. In support of this

assertion, Young directs the Court to a website that, according to Young, discusses antique

firearms. Acquittal Reply at 2 (citing https://www.antiquegunlist.com/home/1870-

1898/hand-guns). Young further directs the Court to two exhibits that, according to Young,

describe “pre-1899 firearms with the same mechanisms as those firearms in evidence.” Acquittal

Reply at 2 (citing Gewehr 1888 -- Wikipedia, filed October 11, 2018 (Doc. 113-1); Model 1893

Shotguns -- Winchester Collector, filed October 11, 2018 (Doc. 113-2)).

       4.      The Hearing.

       The Court held a hearing. See Transcript of Hearing at 1:22-23 (taken October 16,

2018)(“Oct. 16 Tr.”).5 Young began by discussing “the nature of the felony conviction,” and

that, pursuant to Old Chief v. United States, Young and the United States decided to enter a

stipulation that Young is a felon. See Oct. 16 Tr. at 2:20-24 (Knoblauch). Young asserted that

the United States drafted the Stipulation and that Young agreed to it. See Oct. 16 Tr. at 2:24-3:1

(Knoblauch).    Young argued that the United States bears responsibility for not describing

Young’s felony conviction with specificity, thereby “failing to adequately draft the stipulation.”

       5
        The Court’s citations to the hearing transcript refer to the court reporter’s original,
unedited version. Any final transcript may contain slightly different page and/or line numbers.



                                              - 15 -
Oct. 16 Tr. at 3:1-5 (Knoblauch). Young reminded the Court that certain felonies “do not qualify

. . . for purposes of the firearms act.” Oct. 16 Tr. at 3:6-9 (Knoblauch).        Young argued that,

pursuant to 18 U.S.C. § 921, “bank fraud any sort of things like that . . . . are not . . . the sort of

thin[g] that will disqualify somebody from owning a firearm.”               Oct. 16 Tr. at 3:11-14

(Knoblauch). Young contends that

       basically the evidence that was presented to the Court was just that Mr. Young
       had been convicted of a felony on that date. Not the nature of the felony, not the
       type of felony. Not that the felony was a felony that would disqualify him from
       owning a firearm. Basically there is not sufficient evidence brought before the
       Court that Mr. Young was indeed disqualified from owning a firearm.

Oct. 16 Tr. at 3:15-22 (Knoblauch).

       Young contended that the United States misinterprets “the standard” by asserting the self-

evident nature of the fact that Young’s prior convictions were disqualifying. See Oct. 16 Tr. at

3:22-4:1 (Knoblauch).      Young argued that the offense element requires that evidence of a

disqualifying conviction “be brought before the decider of fact . . . . Not just anything in the

whole universe of facts that could be out there.” Oct. 16 Tr. at 4:2-5 (Knoblauch). Young

concluded by arguing that the United States failed to “bring forth any sort of evidence that

[Young’s conviction] was a disqualifying felony.” Oct. 16 Tr. at 4:6-9 (Knoblauch).

       The Court asked what language, in Young’s view, the United States should have included

in the Stipulation to satisfy its requirement to prove each element of Young’s charge. See Oct.

16 Tr. at 4:10-14 (Court). Young responded that, after the trial, he suggested to Assistant United

States Attorney Paul Spiers that any future stipulation merely state “a felony that would

disqualify[] him from owning a firearm.” Oct. 16 Tr. at 4:18-19 (Knoblauch). According to

Young, “[j]ust putting that information in there would have been sufficient.” Oct. 16 Tr. at 4:15-

21 (Knoblauch). The Court asked whether the language would say: “a felony that would

disqualify him.” Oct. 16 Tr. at 4:22-24 (Court). Young responded in the affirmative. Oct. 16


                                                - 16 -
Tr. at 4:25 (Knoblauch).

       The Court stated that Young’s argument gives the Court “pause,” because the Tenth

Circuit’s standard jury instruction does not address either Young’s qualifying-felony argument or

his antique-firearm-exception argument. Oct. 16 Tr. at 5:2-7 (Court). Young responded that the

Court’s observation should not foreclose Young’s arguments, because “a new issue is a new

issue, and . . . could possibly cause the Tenth Circuit to redraft their instructions.” Oct. 16 Tr. at

5:8-13 (Knoblauch).

       The Court asked about the Stipulation’s specific language. See Oct. 16 Tr. at 5:18-21

(Court). Young replied that the Stipulation’s language “is that on the 13[th] of November, 2016,

Mr. Young had been convicted of a felony.” Oct. 16 Tr. at 5:22-25 (Knoblauch). The Court

then asked whether Young’s suggested stipulation language “is more prejudicial or prejudicial to

Mr. Young in any way.” Oct. 16 Tr. at 6:6-9 (Court). Young responded in the negative and

asserted that

       until 1968 there is no general federal statute pro[hibiting] felons from [ow]ning
       firearms. In 1968 [Congress] passed the gun control act which redid a lot of
       things. Prior to that anyone who is a felon[] could still own a firearm un[der]
       federal law unless they are convicted of a violent felony. I don’t know what the
       jury instructions were prior to [’]68, but they could have been something along
       those lines.

Oct. 16 Tr. at 6:9-18 (Knoblauch).

       The United States asserted that “the stipulation said a lot more than Mr. Knoblauch just

said to the Court,” specifically,

       [i]t says the parties by and through their undersigned counsel stipulate and agree
       as follows[:] [O]n[e] the defendant Apache [Y]oung prior to November 13,
       2016[,] had been convicted of a crime punishable by imprisonment for a term
       exceeding one year. That is a felony offense as charged in the indictment of this
       case.

Oct. 16 Tr. at 6:23-7:8 (Houghton). The United States averred that, “by saying [‘]as charged in



                                                - 17 -
the indictment in this case,[’]” the Stipulation “incorporated” Young’s prior disqualifying

felonies, which the Indictment referenced with specificity. Oct. 16 Tr. at 7:17-20 (Houghton).

The United States then quoted from the Indictment, which references Young’s prior convictions

for receiving and transferring a stolen motor vehicle, attempted robbery, and aggravated battery.

See Oct. 16 Tr. at 7:20-8:1 (Houghton). The Court asked whether the United States was reading

from the Indictment, see Oct. 16 Tr. at 8:2-3 (Court), and the United States responded in the

affirmative, “because the stipulate[ion] specifically references the indictment. The Stipulation

says that Mr. Knoblauch and Mr. Young are agreeing that Mr. Young was convicted of a crime

that is a felony as charged in the indictment in this case,” Oct. 16 Tr. at 8:4-9 (Houghton). The

United States finished quoting from the Indictment, specifically the portion that references

Young’s aggravated battery conviction, and asserted that the Stipulation’s Indictment

incorporation “should end the matter there.” Oct. 16 Tr. at 8:12-14 (Houghton). As further

support for its position that the Stipulation incorporated the Indictment, the United States quoted

from the Stipulation’s second paragraph, which states that “this stipulated fact is proved beyond

a reasonable doubt and may be read to the jury at trial. This stipulation also relieves the

Government of its burden of proof with regard to the defendant’s status as a felon at the time

relevant to the charge contained [in] the indictment.” Oct. 16 Tr. at 8:16-21 (Houghton). The

United States asserts that the Stipulation’s second paragraph again references the Indictment and

“again the indictment as the Court knows referenced three crimes, none of which are the crimes

that Mr. Knoblauch now says are exceptions.” Oct. 16 Tr. at 8:22-25 (Houghton). Thus,

according to the United States, “that should end the matter there.”         Oct. 16 Tr. at 9:1-2

(Houghton).




                                              - 18 -
       Young conceded that the United States made “a really good argument”; however, Young

reasserted that the Stipulation’s language “does not say one of the felonies charged in the

indictment. It just refers to a felony in the indictment[,] not to a specific felony . . . and not to

any disqualifying f[elony].” Oct. 16 Tr. at 9:14-19 (Knoblauch). The Court asked whether the

Stipulation’s language released the United States from its burden to prove that offense element,

i.e., whether the Stipulation “took [the element] away from the jury and they didn’t think about

what felonies Mr. Young had committed.” Oct. 16 Tr. at 9:21-10:3 (Court). Young replied that

“it’s a problem with the drafting of the stipulation” and that, if the United States “drafted

differently[,] we wouldn’t be here at all.” Oct. 16 Tr. at 10:4-6 (Knoblauch). Young added that

he is “willing to stipulate to something . . . pursuant to Old Chief[v. United States] that would cut

any sort of advantage to Mr. Young within the ethical bounds.”             Oct. 16 Tr. at 10:7-10

(Knoblauch).

       The Court then considered Young’s antique-firearm exception arguments and asked

whether Young agreed with the United States that Tenth Circuit caselaw “makes this an

affirmative defense[.]” Oct. 16 Tr. at 10:17-20 (Court). Young responded that the burden shifts

to the United States once the firearm’s age is raised, which occurred “with every single one of

these firearms on the cross-examination . . . [o]f Hotle.” Oct. 16 Tr. at 10:22-11:2 (Knoblauch).

Young asserted that, at trial, he mentioned that one of the firearm’s manufacturers “had been in

existence for a couple hundred years” and that “the witness” was unable to confirm whether that

factual assertion is true. Oct. 16 Tr. at 11:3-8 (Knoblauch). The Court asked about “the fact that

the firearm was introduced itself, it was visible to the jury, it was taken back to the jury room, is

that not enough to let the jury look at it and determine that that’s not an antique firearm?”

Oct. 16 Tr. at 11:9-13 (Court). Young replied that the firearms’ age is “a matter for expert




                                               - 19 -
opinion at that point,” because, for example, Young has provided the Court with material that

references a firearm manufactured before 1899 which “uses exactly the same mechanism as the

firearm that was introduced into evidence.” Oct. 16 Tr. at 11:14-21 (Knoblauch). The Court

stated that “[i]t may be the same mechanism, but . . . it didn’t seem to be an old looking gun.”

Oct. 16 Tr. at 11:22-24 (Court). Young directed the Court to compare the provided reference

materials with the Court’s memory of the pistol that was introduced into evidence and argued

that “basically it’s the same thing it’s got a handle[,] it’s got a barrel. It’s got a trigger . . . .

essentially any differences are really minor.”       Oct. 16 Tr. at 12:3-8 (Knoblauch). Young

concluded by reasserting that, once he raised the firearm age issue, the United States should have

called a witness to confirm that the firearms were manufactured after 1899. Oct. 16 Tr. at 12:11-

16 (Knoblauch).

       The United States asserted that Young’s representations confirm that the antique-firearm

exception is an affirmative defense pursuant to Tenth Circuit caselaw and directed the Court to

United States v. Basnett, which, according to the United States, may assist the Court in its

analysis of a defendant’s affirmative defense requirements. See Oct. 16 Tr. at 12:20-13:9

(Houghton).     According to the United States, the Tenth Circuit in United States v. Basnett

“considered this very issue” and concluded that, similar to the exclusion built into the statutory

definition of “firearm” in United States v. Neal, the antique firearm provision is a statutory

exception,    which   requires   the   defendant    to   raise   it   as   an   affirmative   defense.

Oct. 16 Tr. at 13:8-22 (Houghton). The Court stated that it understood Young’s representations

as agreeing with the United States that the antique-firearm exception is an affirmative defense,

but that Young asserted that he properly raised the defense on cross examination of the United




                                                - 20 -
States’ firearms’ expert, which shifted the burden to the United States to prove that the

affirmative defense was inapplicable. See Oct. 16 Tr. at 13:23-14:5 (Court).

       The United States agreed with the Court’s summary of Young’s argument and added that,

based on its analysis of the trial transcript and contrary to Young’s assertions, “Young never

asked Hotle’s opinion as to the firearms’ age.” Oct. 16 Tr. at 14:14-19 (Houghton). Instead,

according to the United States, Young asked: “‘[O]kay, that’s kind of an old system, is that

right?’ And so he’s talking about the system, the mechanism . . . semi-automatic pistols in

general. . . . [E]ven the question itself wasn’t clearly about the firearm’s age.” Oct. 16 Tr. at

14:18-24 (Houghton). The United States, asserted furthermore that the trial transcript contains

“no mention of antique firearms. [Young] doesn’t ever once say ‘couldn’t this be an antique

firearm[?] Isn’t this an antique firearm here, isn’t this firearm, couldn’t it have been made before

1898[?’]   You will find no questions like that.”       Oct. 16 Tr. at 14:24-15:24 (Houghton).

According to the United States, Young references the similarities between only the two firearms’

firing mechanisms, which says nothing about the firearms’ age in this case. See Oct. 16 Tr. at

15:5-8 (Houghton).

       For further guidance on the requirements to raise an affirmative defense, the United

States directed the Court to two out-of-circuit opinions: United States v. Royal, 731 F.3d 333,

333 (4th Cir. 2013), and United States v. Lawrence, 349 F.3d 109, 109 (3rd Cir. 2003). See Oct.

16 Tr. at 15:13-19 (Houghton). According to the United States, the United States Court of

Appeals for the Fourth Circuit in United States v. Royal, which involved whether ammunition

was made exclusively for antique firearms or whether it could be for modern use, concluded that

cross-examination of a government witness could raise an affirmative defense, stating: “[I]t’s not

a very high burden for a defendant to meet,” but “simply asking questions about where the




                                               - 21 -
ammunition was located[,] in that case in an antique firearm, was not enough to raise an

affirmative defense.”   Oct. 16 Tr. at 15:17-16:15 (Houghton).         The United States quoted

extensively from the Fourth Circuit’s opinion in United States v. Royal, specifically that the

Fourth Circuit determined “that the jury could reasonably have concluded that .32 caliber rounds

manufactured by well-known firearms companies were designed for use in any firearm,” despite

the United States’ failure to “present evidence specifically going to the ammunition’s design,”

because “most people are familiar with the appearance of modern ammunition.” Oct. 16 Tr. at

16:22-17:8 (Houghton)(quoting United States v. Royal, 731 F.3d at 339).

       According to the United States, the Fourth Circuit further elaborated on the affirmative

defense requirement when it stated that, “because the jury ultimately did not hear even a scintilla

of evidence to suggest that the rounds were designed for use exclusively in an antique firearm,

Royal was not entitled to have it consider the issue as an affirmative defense.” Oct. 16 Tr. at

17:8-15 (Houghton)(quoting United States v. Royal, 731 F.3d at 339).           The United States

suggested that the United States v. Royal paragraph which discusses .32 caliber ammunition

manufactured by Remington and Winchester speaks directly to the Court’s comment in this case

that the firearms were “given to the jury and had a modern look to them.” Oct. 16 Tr. at 17:16-

18:6 (Houghton). The United States added that the firearms have serial numbers and do not

resemble the firearms in the reference materials which Young submitted to the Court. See Oct.

16 Tr. at 17:24-18:2 (Houghton). The United States averred that the jury could also have relied

on the testimony that the .45 caliber pistol was test fired to conclude that the firearms were not

antique. See Oct. 16 Tr. at 18:7-11 (Houghton). The United States concluded its argument by

reasserting that Young’s questions about the firearms’ mechanical composition were insufficient




                                              - 22 -
to raise an affirmative defense, as the federal appellate opinions that address this issue require.

See Oct. 16 Tr. at 18:12-16 (Houghton).

       The Court then asked whether Young would object to the Court reexamining the firearms

and comparing them to Young’s antique-firearms reference materials. See Oct. 16 Tr. at 18:18-

21 (Court). Young responded in the negative. See Oct. 16 Tr. at 18:22 (Knoblauch). The Court

then requested that the United States bring the firearms and photographs of the firearms to the

Court for the Court’s review.     See Oct. 16 Tr. at 18:23-19:4 (Court).       The United States

responded that it would comply with the Court’s request.           See Oct. 16 Tr. at 19:15-17

(Houghton).

       Young argued that additional segments of the trial transcript discuss the firearms’ age,

specifically page sixty-seven and page seventy-two, and thus “it wasn’t just a one shot deal,” as,

according to Young, the United States seems to suggest. Oct. 16 Tr. at 19:20-20:2 (Knoblauch).

In response to the United States’ argument that the firearms’ serial numbers could have assisted

the jury in concluding that the firearms were not antique, Young asserted that the serial number

requirement did not exist before 1968, although “many companies did have serial numbers.”

Oct. 16 Tr. at 20:3-7 (Knoblauch). Moreover, according to Young, the United States’ serial

number comment indicates that “the Government really doesn’t know the law on this matter very

well.” Oct. 16 Tr. at 20:8-10 (Knoblauch).

       Young argued that the question in United States v. Royal is “whether or not the

ammunition that was produced would fit both an antique and . . . a modern firearm. . . . It was

not the age of ammunition itself.” Oct. 16 Tr. at 20:11-16 (Knoblauch). Young further critiqued

the United States’ argument by adding that “.45 caliber firearms have been used since the mid[-

]19th century” and asking the Court to




                                              - 23 -
       look at the firearms . . . and make its own conclusion on that, because a slide
       action shot[]gun is a [slide] action shotgun . . . . A bolt action [rif]le is a bolt
       action rifle and basically it’s the same mechanism[,] they look pretty much the
       same, and certainly a semi-automatic handgun . . . is a semi[-automatic]
       handgun[,] and they look pretty much the same.

Oct. 16 Tr. at 20:18-21:8 (Knoblauch).

       The United States argued that, contrary to Young’s assertions, the questions on page

sixty-seven of the trial transcript were about the age of the firearms’ manufacturer and not the

firearms’ age. See Oct. 16 Tr. at 21:13-17 (Houghton). The United States contends that, even

had Young raised the firearms’ age question, which the United States does not concede, the

United States Court of Appeals for the Third Circuit in United States v. Lawrence concluded that

“the possibility that the firearm . . . in that case could have been manufactured before 1898” is

“insufficient to raise the . . . affirmative [defense].” Oct. 16 Tr. at 21:17-22:3 (Houghton). The

United States asserted that this case consists of “far less” evidence sufficient to raise an

affirmative defense, because Young was unable to compel “the witness to establish that it could

be possible that these firearms are manufactured before 1898.” Oct. 16 Tr. at 22:3-7 (Houghton).

The United States contended that Young knew not to ask that question, “because if the answer

had been [‘]no, of course they’re not manufactured before 1898.[’] . . . [H]e would have put the

matter to rest.” Oct. 16 Tr. at 22:7-11 (Houghton). The United States asserted that merely

suggesting that a company or a firing mechanism may be old is insufficient to raise the

affirmative defense that the antique firearms exception covers the firearms in question. See Oct.

16 Tr. at 22:11-18 (Houghton). “This would be no way to have a trial,” concluded the United

States, because Young’s argument would require the United States to pursue every possible

exception to the statute based on an ambiguous question supported by evidence proffered post-

trial. Oct. 16 Tr. at 22:18-25 (Houghton).




                                              - 24 -
       The Court expressed its skepticism of Young’s arguments, but added that it wanted to

study them further before ruling on the Acquittal Motion. See Oct. 16 Tr. at 23:5-7 (Court). The

Court expressed that the Acquittal Motion is the “opportunity and the vehicle” to consider these

two issues in advance of Young’s next trial, and, despite the Court’s steadfast skepticism at the

first trial, the Court nonetheless is “not prepared to say that they don’t have merit.” Oct. 16 Tr.

at 23:13-19 (Court).

           LAW REGARDING MOTIONS FOR JUDGMENT OF ACQUITTAL

       Rule 29 of the Federal Rules of Criminal Procedure provides:

       (a) Before Submission to the Jury. After the government closes its evidence or
       after the close of all the evidence, the court on the defendant’s motion must enter
       a judgment of acquittal of any offense for which the evidence is insufficient to
       sustain a conviction. The court may on its own consider whether the evidence is
       insufficient to sustain a conviction. If the court denies a motion for a judgment of
       acquittal at the close of the government’s evidence, the defendant may offer
       evidence without having reserved the right to do so.

       (b) Reserving Decision. The court may reserve decision on the motion, proceed
       with the trial (where the motion is made before the close of all the evidence),
       submit the case to the jury, and decide the motion either before the jury returns a
       verdict or after it returns a verdict of guilty or is discharged without having
       returned a verdict. If the court reserves decision, it must decide the motion on the
       basis of the evidence at the time the ruling was reserved.

       (c) After Jury Verdict or Discharge.

           (1) Time for a Motion. A defendant may move for a judgment of acquittal, or
           renew such a motion, within 7 days after a guilty verdict or after the court
           discharges the jury, whichever is later.

           (2) Ruling on the Motion. If the jury has returned a guilty verdict, the court
           may set aside the verdict and enter an acquittal. If the jury has failed to return
           a verdict, the court may enter a judgment of acquittal.

           (3) No Prior Motion Required. A defendant is not required to move for a
           judgment of acquittal before the court submits the case to the jury as a
           prerequisite for making such a motion after jury discharge.




                                               - 25 -
Fed. R. Crim. P. 29. In Jackson v. Virginia, 443 U.S. 307 (1979), the Supreme Court of the

United States noted that the long-settled practice of allowing federal courts to enter judgments of

acquittal when evidence is insufficient to sustain a conviction “only . . . highlight[s] the

traditional understanding in our system that the application of the beyond-a-reasonable-doubt

standard to the evidence is not irretrievably committed to jury discretion.” 443 U.S at 317 n.10.

A judgment of acquittal thus enables a federal district court to protect a defendant’s due process

rights by removing from jury consideration a charge with respect to which no rational trier of

fact could find guilt beyond a reasonable doubt. See 443 U.S at 317-19.

       In deciding a motion for judgment of acquittal, courts are not permitted to weigh the

evidence or assess witness credibility, see Burks v. United States, 437 U.S. 1, 16-17 (1978), but

instead must ask “only whether taking the evidence -- both direct and circumstantial, together

with the reasonable inferences to be drawn therefrom -- in the light most favorable to the

government, a reasonable jury could find the defendant guilty beyond a reasonable doubt.”

United States v. Stiger, 413 F.3d 1185, 1193 (10th Cir. 2005)(quoting United States v.

McKissick, 204 F.3d 1282, 1289 (10th Cir. 2000)), cert. denied, 126 S. Ct. 775 (2005). Entry of

a judgment of acquittal is thus “confined to cases where the prosecution’s failure is clear.”

Burks v. United States, 437 U.S. at 17.

       Courts must rely “on the jury, as the fact finder, to resolve conflicting testimony, weigh

the evidence, and draw inferences from the facts presented,” United States v. Stiger, 413 F.3d at

1194 (internal quotations omitted)(quoting United States v. Radcliff, 331 F.3d 1153, 1157 (10th

Cir. 2003), and must “accept the jury’s resolution of the evidence as long as it is within the

bounds of reason,” United States v. Yoakam, 116 F.3d 1346, 1349 (10th Cir. 1997)(citations and

internal quotations omitted). The district court’s role is to determine merely whether the




                                              - 26 -
evidence, if believed, would establish each element of the crime. See United States v. Delgado-

Uribe, 363 F.3d 1077, 1081 (10th Cir. 2004)(citations omitted). Moreover, “the evidence

necessary to support a verdict need not conclusively exclude every other reasonable hypothesis

and need not negate all possibilities except guilt.” United States v. Wood, 207 F.3d 1222, 1228

(10th Cir. 2000)(internal quotations omitted)(quoting United States v. Wilson, 182 F.3d 737, 742

(10th Cir. 1999)). A court should not overturn a jury’s finding unless no reasonable juror could

have reached the disputed verdict, see United States v. Carter, 130 F.3d 1432, 1439 (10th Cir.

1997)(citations omitted); however, a court should not uphold a conviction “obtained by piling

inference upon inference. An inference is reasonable only if the conclusion flows from logical

and probabilistic reasoning,” United States v. Valadez–Gallegos, 162 F.3d 1256, 1262 (10th Cir.

1998)(citations and internal quotations omitted). The Tenth Circuit has stated:

       The rule that prohibits the stacking of inference upon inference merely indicates
       that at some point along a rational continuum, inferences may become so
       attenuated from underlying evidence as to cast doubt on the trier of fact’s ultimate
       conclusion. In other words, the chance of error or speculation increases in
       proportion to the width of the gap between underlying fact and ultimate
       conclusion where the gap is bridged by a succession of inferences, each based
       upon the preceding one.

United States v. Summers, 414 F.3d 1287, 1294-95 (10th Cir. 2005)(internal quotations omitted).

See United States v. Neha, No. CR 04-1677 JB, 2006 WL 1305034, at *2-3 (D.N.M. April 19,

2006)(Browning, J), aff’d, 301 F. App’x 811 (10th Cir. 2008)(unpublished). Hence, a court must

examine the record to determine whether a guilty verdict rests on inferences reasonably drawn

from the evidence, rather than on “conjecture” or “speculation.” United States v. Aponte, 619

F.3d 799, 804 (8th Cir. 2010). See United States v. Bowers, 811 F.3d 412, 424 (11th Cir.

2016)(stating that “reasonable inferences” rather than “mere speculation” must support a verdict

based on circumstantial evidence); United States v. Long, 905 F.2d 1572, 1576 (D.C. Cir.

1990)(same).


                                              - 27 -
                      LAW REGARDING AFFIRMATIVE DEFENSES

       A criminal defendant is entitled to an instruction on a theory of defense if some evidence

and the law supports the theory. See United States v. Al-Rekabi, 454 F.3d 1113, 1121 (10th Cir.

2006). “A defendant is not entitled to an instruction which lacks a reasonable legal and factual

basis.” United States v. Black, 718 F. App’x 687, 689 (10th Cir. 2017)(unpublished)6(quoting

United States v. Al-Rekabi, 454 F.3d at 1121), cert. denied, 138 S. Ct. 1583 (2018). Although a

defendant is entitled to an instruction as to his or her theory of defense if there is some evidence

to support it, see United States v. Sparks, 791 F.3d 1188, 1193 (10th Cir. 2015), a court is not

required to give an instruction that misstates the law, see United States v. Portillo-Vega, 478

F.3d 1194, 1197-98 (10th Cir.2007); United States v. Scott, 901 F.2d 871, 873 (10th Cir. 1990).

“For the purpose of determining whether the evidence was sufficient to warrant a jury

instruction, [the Tenth Circuit] accept[s] the testimony most favorable to the defendant.” United

States v. Sparks, 791 F.3d 1188, 1193 (citing United States v. Al-Rekabi, 454 F.3d at 1121). If a

defendant’s theory of defense has a reasonable basis in law and fact,

       the trial court should refer to that theory and to the testimony bearing on it and
       submit the issue with an instruction on the applicable law. The jury should be
       advised of the defendant’s position so as to put the issues raised by the theory of
       defense squarely before it.




       6
         United States v. Black is an unpublished opinion, but the Court can rely on an
unpublished opinion for the United States Court of Appeals for the Tenth Circuit to the extent its
reasoned analysis is persuasive in the case before it. See 10th Cir. R. 32.1(A) (“Unpublished
opinions are not precedential, but may be cited for their persuasive value.”). The Tenth Circuit
has stated: “In this circuit, unpublished orders are not binding precedent, . . . and . . . citation to
unpublished opinions is not favored. However, if an unpublished opinion . . . has persuasive
value with respect to a material issue in a case and would assist the court in its disposition, we
allow a citation to that decision.” United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005).
The Court concludes that United States v. Black has persuasive value with respect to material
issues and will assist the Court in its disposition of this Memorandum Opinion and Order.



                                                - 28 -
United States v. Haney, 318 F.3d 1161, 1163 (10th Cir. 2003)(quoting United States v. Lofton,

776 F.2d 918, 920 (10th Cir. 1985)). If an affirmative defense consists of multiple elements,

however, “it is essential that the testimony given or proffered meet a minimum standard as to

each element.” United States v. Bailey, 444 U.S. 394, 415 (1980). See United States v. Graham,

663 F. App’x 622, 625 (10th Cir. 2016)(unpublished)(“[T]here is no question that where the

defendant’s evidence is insufficient on even one element of the defense, the defendant is not

permitted to proceed further.”(emphasis in original)). A Court of Appeals reviews a district

court’s decision whether to allow a defendant to present an affirmative defense for an abuse of

discretion. See United States v. Black, 718 F. App’x at 689; United States v. Al-Rekabi, 454

F.3d at 1123; United States v. Fox, 557 F. Supp. 2d 1251, 1259 (D.N.M. 2007)(Browning, J),

aff’d, 573 F.3d 1050 (10th Cir. 2009).

                         LAW REGARDING 18 U.S.C. § 921(a)(16)

       The term “firearm” is defined in 18 U.S.C. § 921(a). As used in that section, “firearm”

does not include an antique firearm. 18 U.S.C. § 921(a)(3) (“Such term does not include an

antique firearm.”). 18 U.S.C. § 921(a)(16) defines an “antique firearm” as:

       (A) any firearm (including any firearm with a matchlock, flintlock, percussion
       cap, or similar type of ignition system) manufactured in or before 1898; and

       (B) any replica of any firearm described in subparagraph (A) if such replica --

          (i) is not designed or redesigned for using rimfire or conventional centerfire
          fixed ammunition, or

          (ii) uses rimfire or conventional centerfire fixed ammunition which is no
          longer manufactured in the United States and which is not readily available
          in the ordinary channels of commercial trade.

18 U.S.C. § 921(a)(16). Antique firearms are thus exempt from 18 U.S.C. § 922, which prohibits

an individual with a felony conviction from possessing a firearm. See United States v. Basnett,

735 F.3d at 1258. The Tenth Circuit has concluded that the antique-firearm exception is an


                                              - 29 -
affirmative defense which a criminal defendant must raise.7 See United States v. Basnett, 735

F.3d at 1258 (“Because characterization as an antique involves an affirmative defense, the



       7
         The Tenth Circuit reached this conclusion by analogizing to its opinion in United States
v. Neal, 692 F.2d 1296 (10th Cir. 1982). See United States v. Basnett, 735 F.3d at 1258 (citing
United States v. Neal, 692 F.2d at 1303). The issue in United States v. Neal was whether an
incendiary device was a “destructive device” within a federal statute defining “firearm.” 692
F.2d at 1303. Similar to § 921’s “firearm” definition, the “firearm” definition in United States v.
Neal said what the term “destructive device” excluded: “[A]ny device which is neither designed
nor redesigned for use as a weapon.” 692 F.2d at 1303 (citing 26 U.S.C. § 5845(f)). Because the
law said what the term “destructive device” did not include -- rather than what it did include --
the defendant in United States v. Neal argued that the issue involved an “element of the offense.”
692 F.2d at 1303. The Tenth Circuit rejected this argument, treating the exclusion as an
affirmative defense rather than as an element of the United States’ prima facie case. See United
States v. Neal, 692 F.2d at 1303. Interestingly, the other Courts of Appeals reach the
affirmative-defense conclusion by applying the Supreme Court’s description of an affirmative
defense in Patterson v. New York, 432 U.S. 197 (1977), which describes an affirmative defense
as one that “does not serve to negative any facts of the crime.” United States v. Mayo, 705 F.2d
at 75 (citing Patterson v. New York, 432 U.S. at 206-07). In accordance with this description,
one weapon could satisfy both the broad definition of firearm in 18 U.S.C. § 921(a)(3) as well as
the narrow exception in § 921(a)(16). See United States v. Mayo, 705 F.2d at 75. In United
States v. Mayo, the United States proved that the weapons involved in the § 922 counts were
firearms within § 921(a)(3)’s meaning. See United States v. Mayo, 705 F.2d at 75. Proof
establishing that these same weapons were antiques within § 921(a)(16)’s meaning would not
negative any of the United States’ proof. See 705 F.2d at 75. The United States Court of
Appeals for the Third Circuit thus concluded that, by its terms, the statute creates an affirmative
defense in the form of an exception. See 705 F.2d at 75. Moreover, the Third Circuit found no
indication in the statute’s language that Congress intended the United States to prove in all
criminal prosecutions pursuant to § 922 that the illegal firearms transactions involved weapons
that were not antiques. The Third Circuit summarizes the legislative history that supports this
conclusion:

       Title IV of the Omnibus Crime Control and Safe Streets Act of 1968 (Omnibus
       Act), Pub. L. No. 90-351, 82 Stat. 225, established a comprehensive federal
       regulatory scheme to monitor and control interstate and international movement
       of firearms. It reflected a deep-seated congressional concern over the
       “widespread traffic in firearms” that Congress considered “a significant factor in
       the prevalence of lawlessness and violent crime in the United States.” Omnibus
       Act § 901(a), 82 Stat. 225. The regulatory scheme established stringent licensing
       and reporting requirements governing persons who deal in firearms. The antique
       firearm exception was born of congressional concern that an all-encompassing
       regulatory scheme could unduly burden the legitimate interests of citizens in
       antique firearms. Congress did not intend



                                              - 30 -
defendant bears the initial burden of producing evidence.”). In concluding that the antique-

firearm exception is an affirmative defense, the Tenth Circuit joins “[e]very circuit court of

appeals to consider the issue.” 735 F.3d at 1258 (citing Gil v. Holder, 651 F.3d 1000, 1005 n.3


               to place any undue or unnecessary Federal restrictions or burdens
               on law-abiding citizens with respect to the acquisition, possession,
               or use of firearms appropriate to the purpose of hunting,
               trapshooting, target shooting, personal protection, or any other
               lawful activity, and that this title is not intended to discourage or
               eliminate the private ownership or use of firearms by law-abiding
               citizens for lawful purposes, or provide for the imposition by
               Federal regulations of any procedures or requirements other than
               those reasonably necessary to implement and effectuate the
               [firearms laws].

       Gun Control Act of 1968, § 101, Pub. L. No. 90-618, 82 Stat. 1213-14 (amending
       and adding to existing regulatory scheme).

United States v. Mayo, 705 F.2d at 75-76. The Third Circuit notes that Congress was not
constitutionally required to exempt antique firearms from the firearms laws, but instead provided
a “gratuitous defense” to safeguard the rights of persons who deal in a narrow class of weapons.
705 F.2d at 76. The Third Circuit’s affirmative defense holding was thus designed to avoid
thwarting “the primary thrust of the federal firearms laws and unduly stifle effective enforcement
of those laws by requiring the government in all prosecutions under 18 U.S.C. § 922 to prove
that the weapons involved were not antique firearms.” 705 F.2d at 76. Moreover, the Third
Circuit continued, “[w]hile it would not be an impossible burden for the government to bear, a
legitimate antique gun dealer or collector is certainly in a better position to place the exception in
issue.” 705 F.2d at 76. Every Court of Appeals to consider this issue has cited to the Third
Circuit’s affirmative defense holding in United States v. Mayo. See United States v. Basnett,
735 F.3d at 1258 (10th Cir. 2013); Gil v. Holder, 651 F.3d at 1006 (9th Cir. 2011); United States
v. Washington, 17 F.3d 230, 232 (8th Cir. 1994). United States v. Smith, 981 F.2d 887, 891-92
(6th Cir. 1992); United States v. Laroche, 723 F.2d 1541, 1543 (11th Cir. 1984). Although the
Third Circuit’s rationale in United States v. Mayo is not the rationale behind the Tenth Circuit’s
affirmative defense conclusion, the Tenth Circuit has stated that,

       writing on a clean slate, we would be inclined to follow the approach taken by
       these courts. Surely owners of antique guns are better equipped to prove that their
       guns are antiques than the government, which would otherwise bear the initial
       burden of producing evidence in every case to prove what a gun is not.

United States v. Basnett, 735 F.3d at 1258 (emphasis in original)(citing United States v. Mayo,
705 F.2d at 75-76).




                                                - 31 -
(9th Cir. 2011)(“[E]very other circuit of which we are aware that has considered the § 921(a)(3)

‘antique firearm’ exception in the criminal context, has treated it as an affirmative defense rather

than an element of the crime.”); United States v. Lawrence, 349 F.3d at 122 (“Every circuit court

of appeals that has considered this issue has agreed that establishing that a weapon is an ‘antique,

firearm’ for purposes of §§ 921 and 922 is an affirmative defense.”). See United States v.

Laroche, 723 F.2d 1541, 1543 (11th Cir. 1984)(“We agree with the [United States Court of

Appeals for the] Second Circuit and hold that the antique weapons exception is in essence an

affirmative defense that must be raised by the defendant before the burden shifts to the

government to disprove its applicability.”).

       When a statutory exception creates an affirmative defense, “the ultimate burden of

persuasion remains with the prosecution, but the defendant has the burden of going forward with

sufficient evidence to raise the exception as an issue.” United States v. Laroche, 723 F.2d at

1543 (citing McKelvey v. United States, 260 U.S. 353, 357 (1922); United States v. Stout, 667

F.2d 1347, 1353 (11th Cir. 1982)(“[O]nce the government has proven the elements of the

offense, the burden shifts to the defendant to demonstrate qualification under an exception.”)).

The defendant thus bears the initial burden “to properly present the statutory exception.” United

States v. Laroche, 723 F.2d at 1543 (citing United States v. Oba, 448 F.2d 892, 894 (9th Cir.

1971), cert. denied, 405 U.S. 935 (1972)). In the Third Circuit, proper presentation requires

“sufficient evidence to raise the exception as an issue.” United States v. Laroche, 723 F.2d at

1543 (citing United States v. Washington, 17 F.3d at 232). The mere possibility that a firearm

could have been manufactured in or before 1898 is insufficient to shift this burden:




                                               - 32 -
       [T]he defense presented no evidence that the gun in question was an antique
       beyond raising the possibility through the government’s experts.[8] Although a
       fact can certainly be established though cross-examination as opposed to direct
       testimony, more is required than raising the specter of an ephemeral mathematical
       possibility to create an issue of fact.

United States v. Lawrence, 349 F.3d at 121 (emphasis in original). In providing rationale for

such an evidentiary threshold, the Third Circuit states that the United States “can not be expected

to engage in the litigational equivalent of shadow boxing by jabbing and striking at shadowy

inferences that may arise from the ethers of testimony.” 349 F.3d at 121. Moreover, the Third

Circuit notes that every Court of Appeals to consider the antique-firearm exception agrees on a

threshold evidentiary requirement sufficient “to justify shifting the burden of proof to the

government.” 349 F.3d at 121. Only when a defendant crosses this threshold will the United

States assume the burden of disproving the antique-firearm exception’s applicability. See United

States v. Laroche, 723 F.2d at 1543.

                 LAW REGARDING AN INDICTMENT’S SUFFICIENCY

       The Sixth Amendment to the Constitution of the United States of America provides that,

“in all criminal prosecutions, the accused shall enjoy the right . . . to be informed of the nature

and cause of the accusation.”      U.S. Const. amend. VI. “This constitutional protection is

implemented by the requirement of Rule 7(c)(1) that the indictment or information ‘be a plain,

concise, and definite written statement of the essential facts constituting the offense charged.’”

Charles A. Wright, Federal Practice and Procedure § 125, at 542 (4th ed. 2008)(quoting Fed. R.

Crim. P. 7(c)(1)). Rule 7(c) of the Federal Rules of Criminal Procedure provides:




       8
        On cross examination, the United States’ experts testified that the bullet fragments found
in a gunshot victim could have been expelled from a number of firearms, including an antique
firearm. See United States v. Lawrence, 349 F.3d at 121, 121 n.10.



                                              - 33 -
       (c) Nature and Contents.

           (1) In General. The indictment or information must be a plain, concise,
           and definite written statement of the essential facts constituting the offense
           charged and must be signed by an attorney for the government. It need not
           contain a formal introduction or conclusion. A count may incorporate by
           reference an allegation made in another count. A count may allege that the
           means by which the defendant committed the offense are unknown or that
           the defendant committed it by one or more specified means. For each
           count, the indictment or information must give the official or customary
           citation of the statute, rule, regulation, or other provision of law that the
           defendant is alleged to have violated. For purposes of an indictment
           referred to in section 3282 of title 18, United States Code, for which the
           identity of the defendant is unknown, it shall be sufficient for the
           indictment to describe the defendant as an individual whose name is
           unknown, but who has a particular DNA profile, as that term is defined in
           that section 3282.

           (2) Citation Error. Unless the defendant was misled and thereby
           prejudiced, neither an error in a citation nor a citation’s omission is a
           ground to dismiss the indictment or information or to reverse a conviction.

Fed. R. Crim. P. 7(c).

       “‘An indictment is sufficient if it sets forth the elements of the offense charged, puts the

defendant on fair notice of the charges against which he must defend, and enables the defendant

to assert a double jeopardy defense.’” United States v. Todd, 446 F.3d 1062, 1067 (10th Cir.

2006)(citing United States v. Dashney, 117 F.3d 1197, 1205 (10th Cir. 1997)). Further, an

indictment “need not quote the statutory language to be legally sufficient.” United States v.

Bullock, 914 F.2d 1413, 1414 (10th Cir. 1990)(citing Hamling v. United States, 418 U.S. 87

(1974)). The Tenth Circuit also has made clear that, when “[i]nterpreting an indictment, [courts]

are governed by practical rather than technical considerations.” United States v. Phillips, 869

F.2d 1361, 1364 (10th Cir. 1988)(citing United States v. Martin, 783 F.2d 1449, 1452 (9th Cir.

1986)(“Charging documents are tested by whether they apprise the defendant of what evidence

he must be prepared to meet. . . . An indictment should be read in its entirety, construed




                                               - 34 -
according to common sense and interpreted to include facts which are necessarily implied.”);

United States v. Maggitt, 784 F.2d 590, 598 (5th Cir. 1986)(“An indictment is to be read in light

of its purpose, which is to inform the accused of the charges.”)).

                             LAW REGARDING STIPULATIONS

       A defendant has a right under the Fifth and Sixth Amendments to the Constitution of the

United States to have a jury determine guilt beyond a reasonable doubt on every element of a

charged offense. See United States v. Gaudin, 515 U.S. 506, 509-10 (1995)(concluding that the

Constitution of the United States “require[s] criminal convictions to rest upon a jury

determination that the defendant is guilty of every element of the crime with which he is

charged, beyond a reasonable doubt”).        A criminal defendant may stipulate, however, “to

elemental facts,” United States v. Mason, 85 F.3d 471, 472 (10th Cir. 1996), and, thereby,

contract with the United States that the stipulated fact is true, see United States v. Barnes, 602

F.3d 790, 796 (7th Cir. 2010)(“A stipulation is a contract between two parties to agree that a

certain fact is true.”)(citing Analytical Eng’g, Inc. v. Baldwin Filters, Inc., 425 F.3d 443 (7th Cir.

2005)). Cf. Koch v. U.S. Dep’t of Interior, 47 F.3d 1015, 1018 (10th Cir. 1995)(“It is well-

settled that a court is not bound by stipulations of the parties as to questions of law.” (quoting

Dimidowich v. Bell & Howell, 803 F.2d 1473, 1477 n.1 (9th Cir. 1986)). Pursuant to standard

contract law principles, a stipulation “between the prosecutor and the defendant cannot bind a

third party -- the district court judge -- without his consent as well.” United States v. Barnes, 602

F.3d at 796. Furthermore, before accepting a stipulation, a district court judge “must determine

whether the defendant agreed to the stipulation.” United States v. DeWilliams, 28 F. App’x 913,

916 (10th Cir. 2010)(unpublished)(emphasis in original)(citing Johnson v. Cowley, 40 F.3d 341,

346 (10th Cir. 1994). Although the district court need not directly question the defendant about

the stipulation, the court may only accept it “so long as the defendant does not dissent from his


                                                - 35 -
attorney’s decision.” Hawkins v. Hannigan, 185 F.3d 1146, 1155 (10th Cir. 1999)(upholding

evidentiary stipulation against Sixth Amendment challenge because “there is no evidence that

[the defendant] disagreed with or objected to his counsel’s decision”). See United States v.

Herndon, 982 F.2d 1411, 1418 (10th Cir. 1992)(advising -- but not requiring -- the district court

to address defendant directly to ensure that the “stipulation is entered into voluntarily, that the

defendant understands the stipulation, and that the stipulation has a factual basis”).

       As a mater of law, “[i]t is well established that ‘by stipulating to elemental facts, a

defendant waives his right to a jury trial on that element.’” United States v. Smith, 472 F.3d 752,

753 (10th Cir. 2006)(quoting United States v. Mason, 85 F.3d 471, 472 (10th Cir. 1996). The

United States prosecuted the criminal defendant in United States v. Mason pursuant to § 922(g),

and the parties stipulated to § 922(g)’s prior felony conviction and interstate commerce elements.

See United States v. Mason, 85 F.3d at 471-72. At trial, the district court instructed the jury that,

because the parties stipulated to these two § 922(g) elements, “the government need not offer

proof as to these elements, and you should consider them proven by the government.” United

States v. Mason, 85 F.3d at 472. On appeal, the defendant argued that the district court erred by

withholding the stipulated elements from the jury’s consideration. See 85 F.3d at 472. Finding

no error in the district court’s jury instruction, the Tenth Circuit reasoned that

       the jury need not resolve the existence of an element when the parties have
       stipulated to the facts which establish that element . . . . [T]he judge has not
       removed the consideration of an issue from the jury; the parties have. More
       specifically, by stipulating to elemental facts, a defendant waives his right to a
       jury trial on that element. If such a partial waiver runs afoul of the Sixth
       Amendment, then traditional, wholesale waivers manifest in bench trials and
       guilty pleas must necessarily violate the right to a jury trial.

85 F.3d at 472-73. See United States v. Harrison, 204 F.3d 236, 240 (D.C. Cir. 2000); United

States v. Meade, 175 F.3d 215, 223 (1st Cir. 1999); United States v. Melina, 101 F.3d 567, 572

(8th Cir. 1996); United States v. Keck, 773 F.2d 759, 769-70 (7th Cir. 1985); United States v.


                                                - 36 -
Houston, 547 F.2d 104, 107 (9th Cir. 1976)(per curiam). Such waiver necessarily relieves the

United States of its burden regarding the stipulated element:

       But the very nature of a defendant’s waiver is that it frees the government from
       the obligation to present any evidence regarding the element in question.
       Certainly the government must inform the jury of the defendant’s stipulation at
       some point, in order to provide jurors with the information they need to convict
       under the statute. Yet the stipulation is not itself evidence; it is an admission -- a
       waiver of the right to demand evidence.

United States v. Smith, 472 F.3d at 753 (10th Cir. 2006)(emphasis in original). Other federal

Courts of Appeals to consider this issue have reached the same conclusion. See United States v.

Harrison, 204 F.3d at 240 (“It is well settled that a defendant, by entering into a stipulation,

waives his right to assert the government’s duty to present evidence to the jury on the stipulated

element.”); United States v. Branch, 46 F.3d 440, 442 (5th Cir. 1995)(“The government is

relieved of its burden to prove the fact which has been stipulated by the parties.”). Moreover, the

United States’ failure to offer evidence that alone would satisfy the stipulated fact does not

vitiate a jury conviction’s sufficiency. See United States v. Hardin, 139 F.3d at 815-16; United

States v. Mason, 85 F.3d at 472. In joining the United States Court of Appeals for the Eleventh

Circuit, in United States v. Hardin, and the United States Court of Appeals for the Fifth Circuit,

in United States v. Branch, in concluding that a stipulation waives the defendant’s right to put the

United States to proof on the stipulated element, the United States Court of Appeals for the

District of Columbia Circuit, in United States v. Harrison, 204 F.3d 236 (D.C. Cir. 2000), states:

       [W]e hold that when Harrison entered into the stipulations that the interstate
       commerce and prior conviction elements of the § 922(g) charge were present, he
       waived his right to challenge the sufficiency of the evidence on those elements,
       even though the government failed to introduce any evidence on those elements.
       This result retains a primary benefit of this type of stipulation: when the element
       is a prior conviction, the defendant is benefitted because potentially prejudicial
       facts about the prior conviction will not be admitted. See Old Chief, 519 U.S. at
       185, 117 . . . ; Hardin, 139 F.3d at 817; [United States v. ]Muse, 83 F.3d [672,]
       678. Furthermore, stipulations in general are helpful to both parties because they
       narrow the scope of the trial to the real issues in dispute.


                                               - 37 -
United States v. Harrison, 204 F.3d at 242-43 (citing Zuchowicz v. United States, 140 F.3d 381,

392 (2d Cir. 1998); United States v. Gen. Motors Corp., 518 F.2d 420, 447 (D.C. Cir. 1975)).

                                LAW REGARDING RULE 403

       Under rule 403 of the Federal Rules of Evidence, “[t]he court may exclude relevant

evidence if its probative value is substantially outweighed by a danger of one or more of the

following: unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time,

or needlessly presenting cumulative evidence.” Fed. R. Evid. 403. The trial court must weigh

the proffered evidence’s probative value against its potential for unfair prejudice. See United

States v. Record, 873 F.2d 1363, 1375 (10th Cir. 1989).            “[I]t is only unfair prejudice,

substantially outweighing probative value, which permits exclusion of relevant matter [under

rule 403].” United States v. Pettigrew, 468 F.3d 626, 638 (10th Cir. 2006)(quoting United States

v. Sides, 944 F.2d 1554, 1563 (10th Cir. 1991)). The Tenth Circuit has admonished district

courts that they should be “mindful” that “exclusion of evidence under Rule 403 that is otherwise

admissible under the other rules is an extraordinary remedy and should be used sparingly.”

United States v. Smalls, 605 F.3d 765, 787 (10th Cir. 2010).

       The decision to admit or exclude evidence pursuant to rule 403 is within the district

court’s discretion, see United States v. Lugo, 170 F.3d 996, 1005 (10th Cir. 1999), and the

district court’s discretion to balance possible unfair prejudice against probative value is broad,

see United States v. Bice-Bey, 701 F.2d 1086, 1089 (4th Cir. 1983); United States v. Masters,

622 F.2d 83, 87-88 (4th Cir. 1980). The Supreme Court has noted:

       In deference to a district court’s familiarity with the details of the case and its
       greater experience in evidentiary matters, courts of appeals afford broad
       discretion to a district court’s evidentiary rulings . . . . This is particularly true
       with respect to Rule 403 since it requires an “on-the-spot balancing of probative
       value and prejudice, potentially to exclude as unduly prejudicial some evidence
       that already has been found to be factually relevant.”



                                               - 38 -
Sprint/United Mgmt. Co. v. Mendelsohn, 552 U.S. 379, 384 (2008)(quoting 1 Steven Alan

Childress & Martha S. Davis, Fed. Standards of Review § 4.02, at 4-16 (3d ed. 1999)).

See United States v. Abel, 469 U.S. 45, 54 (1984)(“Assessing the probative value of [proffered

evidence], and weighing any factors counseling against admissibility is a matter first for the

district court’s sound judgment under Rules 401 and 403 . . . .”).

       Evidence may be unfairly prejudicial if it would likely provoke an emotional response

from the jury or would otherwise tend to adversely affect the jury’s attitude toward a particular

matter. See United States v. Rodriguez, 192 F.3d 946, 951 (10th Cir. 1999). Evidence is not

unfairly prejudicial merely because it damages a party’s case. See United States v. Caraway, 534

F.3d 1290, 1301 (10th Cir. 2008); United States v. Curtis, 344 F.3d 1057, 1067 (10th Cir. 2003);

United States v. Martinez, 938 F.2d 1078, 1082 (10th Cir. 1991). Rather, “[t]o be unfairly

prejudicial, the evidence must have ‘an undue tendency to suggest decision on an improper basis,

commonly, though not necessarily, an emotional one.’” United States v. Caraway, 534 F.3d at

1301 (quoting Fed. R. Evid. 403 advisory committee’s note).

       “The term ‘unfair prejudice,’ as to a criminal defendant, speaks to the capacity of some

concededly relevant evidence to lure the factfinder into declaring guilt on a ground different

from proof specific to the offense charged.” Old Chief v. United States, 519 U.S. at 180. “Such

improper grounds certainly include . . . generalizing a defendant’s earlier bad act into bad

character and taking that as raising the odds that he did the later bad act now charged.” Old

Chief v. United States, 519 U.S. at 180-81. In light of rule 404(b)’s prohibition regarding the use

of character evidence to show that a person acted in conformity with their character, “[t]here is,

accordingly, no question that propensity would be an ‘improper basis’ for conviction and that

evidence . . . is subject to analysis under Rule 403 for relative probative value and for prejudicial




                                               - 39 -
misuse as propensity evidence.” Old Chief v. United States, 519 U.S. at 182. The Supreme

Court has advised lower courts to disregard the prosecution’s need for “evidentiary depth to tell a

continuous story” when the prosecution’s evidence consists of the underlying facts of a criminal

defendant’s prior felony conviction, as in an action for felon in possession. Old Chief v. United

States, 519 U.S. at 189-90. In such an action, “[t]he most the jury needs to know is that the

conviction admitted by the defendant falls within the class of crimes that Congress thought

should bar a convict from possessing a gun, and this point may be made readily in a defendant’s

admission and underscored in the court’s jury instructions.” Old Chief v. United States, 519 U.S.

at 191. The Court has previously ruled that, under the Supreme Court’s decision in Old Chief v.

United States, the underlying facts of a defendant’s prior conviction should be excluded, even if

relevant to the offense. See United States v. Williams, No. CR 12-1675 JB, 2012 WL 5476228,

at *2 (D.N.M. Nov. 7, 2012)(Browning, J.); United States v. Ashley, No. CR 04-2497 JB, 2006

WL 4109679, at *3 (D.N.M. Aug. 1, 2006)(Browning, J.)(“Even if relevant under rule 404(b),

given the nature of the crime with which he is charged here and the similarity to these prior

crimes, the danger of unfair prejudice outweighs the probative value of specifically identifying

the prior crimes.”).      See also United States v. Wacker, 72 F.3d 1453, 1472 (10th Cir.

1995)(“Whereas the fact of a defendant’s prior felony conviction is material to a felon in

possession charge, the nature and underlying circumstances of a defendant's conviction are

not.”).

                                              ANALYSIS

          “It is well established that ‘by stipulating to elemental facts, a defendant waives his right

to a jury trial on that element.’” United States v. Smith, 472 F.3d 752, 753 (10th Cir.

2006)(quoting United States v. Mason, 85 F.3d 471, 472 (10th Cir.1996)). The Court concludes




                                                 - 40 -
that the United States established that Young had been convicted of a disqualifying felony,

because the Stipulation that Young signed removed § 922(g)’s disqualifying felony element from

the jury’s consideration and thereby relieved the United States of its burden of proof regarding

that offense element.      Furthermore, the Stipulation incorporates by reference Young’s

Indictment, which describes three predicate felony convictions. Indictment at 1. See Macias v.

N.M. Dep’t of Labor, 300 F.R.D. 529, 561 (D.N.M. 2014)(Browning, J.)(“[M]atters incorporated

by reference or annexed to a contract will be construed as a part of the contract, for the purpose

and to the extent indicated.” (footnotes omitted)(quoting 17A C.J.S. Contracts § 402 (2014)).

The Court further concludes that the United States was not required to prove that the firearms

were manufactured after 1898, because the antique firearms exception is an affirmative defense

that Young did not properly raise. Accordingly, the Court denies the Acquittal Motion.

I.     THE STIPULATION SATISFIED THE UNITED STATES’ BURDEN TO PROVE
       YOUNG’S PRIOR FELONY CONVICTION FOR § 922(g) PURPOSES.

       Young argues that the Court should enter a judgement of acquittal, because the United

States failed to prove that his stipulated prior felony conviction is a sufficient predicate for

prosecution pursuant to § 922(g) and is not “one for which the civil right to possess a firearm has

not been restored.” Acquittal Motion at 2. The United States asserts that, by stipulating “that he

had sustained a felony conviction prior to November 13, 2016 -- the offense date alleged in the

indictment upon which he went to trial,” Young relieved the United States of its burden of proof on

that element. Acquittal Response at 2. The Court agrees with the United States and concludes that

the Stipulation which Young signed removed § 922(g)’s disqualifying felony element from the jury’s

consideration. The Court further concludes that the Stipulation incorporated by reference Young’s

Indictment, which mentions three qualifying felony convictions. Indictment at 1.




                                              - 41 -
       A.       THE STIPULATION THAT YOUNG SIGNED REMOVED § 922(g)’s
                DISQUALIFYING FELONY ELEMENT FROM THE JURY’S
                CONSIDERATION

       The Court concludes that the Stipulation which the parties signed removed § 922(g)’s

prior felony element from the jury’s consideration, thereby relieving the United States of its

burden of proof on that element of § 922(g). Before trial, Young and the United States signed a

document stating:

       The parties, by and through their undersigned counsel, stipulate and agree as
       follows:

            1.      The defendant, APACHE YOUNG, prior to November 13, 2016,
            had been convicted of a crime punishable by imprisonment for a term
            exceeding one year, that is, a felony offense, as charged in the Indictment of
            this case.
            2.     This stipulated fact is proved beyond a reasonable doubt and may be
            read to the jury at trial. This stipulation also relieves the government of its
            burden of proof with regard to the defendant’s status as a felon at the time
            relevant to the charge contained in the Indictment.

Stipulation Regarding Prior Felony Conviction at 1 (dated September 12, 2018), admitted

September 17, 2018, as Trial Exhibit 1, (“Tr. Ex. 1”). Both the United States and Young signed

the Stipulation on September 12, 2017. See Tr. Ex. 1 at 1. Young argues, however, that the

Stipulation is insufficient to relieve the United States of its burden to prove every element

beyond a reasonable doubt, because

       basically the evidence that was presented to the Court was just that Mr. Young
       had been convicted of a felony on that date. Not the nature of the felony, not the
       type of felony. Not that the felony was a felony that would disqualify him from
       owning a firearm. Basically there is not sufficient evidence brought before the
       Court that Mr. Young was indeed disqualified from owning a firearm.

Oct. 16 Tr. at 3:15-22 (Knoblauch). Young adds that the United States bears the responsibility

for not describing Young’s felony conviction with specificity, thereby “failing to adequately

draft the stipulation.” Oct. 16 Tr. at 3:1-5 (Knoblauch). Young further asserts that the § 922(g)

prior felony element requires that evidence of a disqualifying conviction must “be brought before


                                                - 42 -
the decider of fact.” Oct. 16 Tr. at 4:2-5 (Knoblauch). The United States argues that the

Stipulation “relieves the Government of its burden of proof with regard to the defendant’s status

as a felon at the time relevant to the charge contained [in] the indictment.” Oct. 16 Tr. at 8:16-21

(Houghton). The Court agrees with the United States that, as a matter of law, the Stipulation

relieves the United States of its burden of proof with regard to § 922’s prior felony element.

       In United States v. Smith, 472 F.3d 752 (10th Cir. 2006), the Tenth Circuit, quoting from

United States v. Mason, unequivocally states: “It is well established that ‘by stipulating to

elemental facts, a defendant waives his right to a jury trial on that element.’” 472 F.3d at 753

(quoting United States v. Mason, 85 F.3d 471, 472 (10th Cir. 1996)).              The United States

prosecuted the criminal defendant in United States v. Mason pursuant to § 922(g), and the parties

stipulated to § 922(g)’s prior felony conviction and interstate commerce elements. See United

States v. Mason, 85 F.3d at 471-72. At trial, the district court instructed the jury that, because

the parties stipulated to these two § 922(g) elements, “the government need not offer proof as to

these elements, and you should consider them proven by the government.” United States v.

Mason, 85 F.3d at 472.       On appeal, the defendant argued that the district court erred by

withholding the stipulated elements from the jury’s consideration. See 85 F.3d at 472. In

finding no error in the district court’s jury instruction, the Tenth Circuit reasoned that

       the jury need not resolve the existence of an element when the parties have
       stipulated to the facts which establish that element . . . . [T]he judge has not
       removed the consideration of an issue from the jury; the parties have. More
       specifically, by stipulating to elemental facts, a defendant waives his right to a
       jury trial on that element. If such a partial waiver runs afoul of the Sixth
       Amendment, then traditional, wholesale waivers manifest in bench trials and
       guilty pleas must necessarily violate the right to a jury trial.

85 F.3d at 472-73.      The Court therefore concludes that, by affixing his signature to the

Stipulation, Young removed the prior-felony element from the jury’s consideration and thereby

waived his right to a jury trial on that element. See 85 F.3d at 472-73.


                                                - 43 -
       Young directs the Court to a single, out-of-circuit case, United States v. Essick, to

support his proposition that the United States’ burden of proof required the United States to

prove that Young’s felony “has not been set aside,” i.e., that the United States must prove that

Young’s prior felony conviction is not one that allows for the restoration of his civil right to

possess a firearm. See Trial Tr. at 242:22-243:4 (Knoblauch). The law relevant to United States

v. Essick, however, bears little resemblance to the law that governs this case. Although Young is

correct that, in United States v. Essick, the Fourth Circuit reversed the defendant’s conviction

pursuant to § 922(g)(1),9 § 921(a)(20) compelled the Fourth Circuit to consider North Carolina

civil rights restoration laws to determine whether such laws restored the defendant’s right to

possess a firearm. See 935 F.2d at 31 (citing § 921(a)(20)). The Fourth Circuit first notes that

§ 922(g) “makes it unlawful for anyone ‘who has been convicted in any court of a crime

punishable by imprisonment for a term exceeding one year . . . to possess . . . any firearm.’” 935

F.2d at 29 (quoting § 922(g)). The Fourth Circuit adds, however, that § 922(g)

       is clouded by 18 U.S.C. § 921(a)(20), which defines the term “crime punishable
       by imprisonment for a term exceeding one year”:

               What constitutes a conviction of such a crime shall be determined
               in accordance with the law of the jurisdiction in which the
               proceedings were held. Any conviction which has been expunged,
               or set aside or for which a person has been pardoned or has had
               civil rights restored shall not be considered a conviction for
               purposes of this chapter, unless such pardon, expungement, or
               restoration of civil rights expressly provides that the person may
               not ship, transport, possess, or receive firearms.



       9
         As a threshold matter, however, the Court notes that, unlike Young, the defendant in
United States v. Essick did not stipulate to his prior felony conviction. See 935 F.2d at 31 (“The
government’s sole source of proof [of § 922(g)’s prior conviction element] was a commitment
order dated April 15, 1983, by which Essick was sentenced on the state marijuana charge.”). The
Court thus disagrees with Young’s assertion that United States v. Essick is of persuasive value to
this case.



                                              - 44 -
       Thus, in every § 922(g)(1) prosecution, the court must refer to the laws of the
       jurisdiction in which such purported predicate conviction occurred. This inquiry
       requires an analysis of whether and to what extent the jurisdiction in which the
       prior conviction occurred “restores the civil rights” of ex-felons.

United States v. Essick, 935 F.2d at 29-30. In citing United States v. Essick, Young presumably

suggests that § 921(a)(20) requires the United States to prove that Young has not had his civil

rights restored. The proposition for which United States v. Essick stands, however, is merely

that, “[i]n North Carolina, proof of the ‘prior conviction’ element of a § 922(g)(1) charge

requires the government to go beyond the mere introduction of a commitment order if such

predicate conviction occurred in the North Carolina state courts.” United States v. Essick, 935

F.2d at 31. United States v. Essick is thus firmly wedded to, and can carry no weight beyond,

North Carolina’s borders. The Fourth Circuit further elucidated the rationale behind its decision

to reverse the defendant’s conviction:

       In North Carolina, the government must prove, at a minimum, that the defendant
       possessed a firearm within five years of release from supervision resulting from
       the prior North Carolina felony. Otherwise, he would as a matter of law stand in
       the same shoes as any other person who had not been previously convicted of a
       felony. In North Carolina, an ex-felon who is more than five years beyond his
       release date has the same civil rights regarding firearms as non-felons; for
       purposes of § 922(g)(1), then, his prior conviction does not exist.

United States v. Essick, 935 F.2d at 31. As a factual matter, the defendant’s felony conviction in

United States v. Essick did not disqualify the defendant from possessing a firearm pursuant to

North Carolina law,10 and this fact led to the Fourth Circuit’s holding that “a prior ‘conviction,’



       10
         Young stands in shoes planted firmly in the State of New Mexico, ungraced by the
benefits of the State of North Carolina’s arguably more lenient civil rights restoration laws. New
Mexico law, in contrast, states that it is unlawful for “a felon” to receive, transport or possess any
firearm or destructive device for ten years after completion of sentence, including
probation. See N.M. Stat. Ann. § 30-7-16(A), (C)(2) (defining “felon” as someone for whom
“less than ten years have passed since the person completed serving his sentence or period of
probation for the felony conviction,” “who has not been pardoned for the felony conviction,” and



                                                - 45 -
i.e., one for which the civil right to possess a firearm has not been restored, is an element of a

922(g)(1) violation.” 935 F.2d at 31 (emphasis in original). The Fourth Circuit clarified its

position in United States v. Clark, 993 F.2d 402 (4th Cir. 1993), when it stated that

       the lack of a restoration of civil rights and the right to possess a firearm is not an
       element of the offense stated in § 922(g). It is simply a component of the
       definition of the element that the accused have “been convicted in any court of a
       crime punishable by imprisonment exceeding one year.”

993 F.2d at 406 (quoting 18 U.S.C. § 922(g)). United States v. Clark is more relevant to this

case than United States v. Essick, as the parties in United States v. Clark stipulated that the

defendant “has been previously convicted of a crime punishable by imprisonment for a term

exceeding one year,” and the defendant subsequently challenged the grounds of his conviction,

“because the government failed to establish the previous conviction’s continuing vitality.”

United States v. Clark, 993 F.2d at 405. Specifically, the defendant in United States v. Clark

argued that the stipulation “did not go far enough because it did not fulfill the government’s

burden of showing that with respect to the prior conviction, Clark’s civil rights and right to

possess a firearm had not been restored.” 993 F.2d at 405. Moreover, identical to Young’s

argument here, “Clark does not argue that his civil rights and right to possess a firearm were, in

fact, restored for all prior felony convictions. Rather, he relies only upon the alleged failure of

the state to meet its burden of proof on this point.” 993 F.2d at 405-06. In affirming the

stipulation’s sufficiency, the Fourth Circuit concluded:

       In this case proof of the entire element was waived by stipulation, relieving the
       government of its burden. Implicit in Clark’s argument is the claim that in
       stipulating that he had been convicted of “a crime punishable by imprisonment for
       a term exceeding one year,” he did not intend for this phrase to have the same


“who has not received a deferred sentence”). At no stage in these proceedings has Young argued
that the State of New Mexico has restored his civil right to possess a firearm.




                                               - 46 -
       meaning as it does in the statute under which he was accused. Clark offers,
       however, no explanation of how he came to use the exact wording of the statute
       without intending the same meaning, particularly in the context of being tried
       under that statute.

       ....

       Clark’s stipulation in the context of the trial clearly carried with it the parties’
       intent that the government need not prove the element of § 922(g) that Clark had
       been previously convicted of a crime punishable by imprisonment exceeding one
       year. . . . Moreover, when it came time to instruct the jury, Clark agreed to the
       jury instructions which the court gave, including the statement:

               Ladies and Gentlemen, the lawyers have entered into a stipulation
               or agreement that the defendant has previously been convicted of a
               crime in a court of law which was punishable by a term of
               imprisonment exceeding one year. Therefore, that element has
               already been established and is not for your consideration.

       . . . . It is readily apparent from a reading of the record that Clark intended to
       waive and did waive any requirement that the government prove the element of
       the offense that he had been previously convicted of a crime punishable by a term
       of imprisonment exceeding one year. With Clark’s stipulation, the government
       was relieved of any obligation of proving any aspect of that element, including the
       aspect that the defendant’s civil rights had not been restored.

993 F.2d at 406. The Court agrees with the Fourth Circuit’s analysis; a stipulation relieves the

United States of its burden with respect to the stipulated element. See 993 F.2d at 406.

       The Court need not agree with the Fourth Circuit, however, as Tenth Circuit caselaw

compels an identical result.    See United States v. Smith, 472 F.3d at 753.         Regarding a

stipulation’s effect, the Tenth Circuit has held that such a waiver necessarily relieves the United

States of its burden regarding the stipulated element:

       But the very nature of a defendant’s waiver is that it frees the government from
       the obligation to present any evidence regarding the element in question.
       Certainly the government must inform the jury of the defendant’s stipulation at
       some point, in order to provide jurors with the information they need to convict




                                               - 47 -
       under the statute. Yet the stipulation is not itself evidence;[11] it is an admission --
       a waiver of the right to demand evidence.

United States v. Smith, 472 F.3d at 753 (emphasis in original). Furthermore, in United States v.

Flower, 29 F.3d 530 (10th Cir. 1994), the Tenth Circuit considered the same civil-rights-

restoration argument that Young brings here:

       Although Flower argued that the government had the burden of proving a
       negative -- proving that his civil rights had not been restored -- the district court
       treated this as a matter of an affirmative defense and imposed upon Flower the
       burden of proving that his civil rights had been restored. Thus, the district court
       denied Flower’s motion for a judgment of acquittal based upon the government’s
       failure to prove that his prior convictions had not been expunged or set aside, that
       he had not been pardoned, and that his civil rights had not been restored. The
       district court denied the motion and ruled that Flower bore the burden of proving
       the status of his prior convictions.

29 F.3d at 533. The Tenth Circuit affirmed the district court’s denial of the defendant’s acquittal

motion, reasoning that,

       [a]s a practical matter, requiring the government to negate the possibility, in every
       § 922(g)(1) case, that each defendant’s prior convictions had been expunged or
       set aside, that a pardon had been granted, or that civil rights had been restored,
       would impose an onerous burden. A defendant ordinarily will be much better
       able to raise the issue of whether his prior convictions have been expunged or set
       aide, whether a pardon has been granted, or whether civil rights have been
       restored. Thus, if a defendant believes that one of the prior convictions that the
       government seeks to use as a predicate conviction under § 922(g)(1) does not
       meet the legal definitional requirements of § 921(a)(20), it will be up to the


       11
          On a clean slate, the Court would find that a stipulation is evidence. Most trial lawyers
and trial courts think that a stipulation is evidence. Indeed, the Tenth Circuit’s Criminal Pattern
Jury Instructions refer to stipulations as evidence. The Preliminary Jury Instructions Before
Trial, for example, state: “The evidence in this case includes only what the witnesses said while
they were testifying under oath, the exhibits that I allowed into evidence, the stipulations that the
lawyers agreed to, and the facts that I have judicially noticed.” 10th Cir. Pattern Jury Instr. Crim.
1.01 (2018). Moreover, the section “Evidence -- Defined” states: “Evidence will be presented
from which you will have to determine the facts. The evidence will consist of the testimony of
the witnesses, documents and other things received into the record as exhibits, and any facts
about which the lawyers agree or to which they stipulate.” 10th Cir. Pattern Jury Instr. Crim.
1.06 (2018). The Court is, however, a district court, so it must follow the Tenth Circuit’s
statement as the law of the circuit.



                                                - 48 -
       defendant to challenge the admissibility of such conviction. Any such challenge
       must be made with specificity.

United States v. Flower, 29 F.3d at 535. The Tenth Circuit thus requires that a defendant seeking

to challenge the sufficiency of a prior conviction for § 922 purposes must do so with specificity.

See 29 F.3d at 535. In this case, Young has not only failed to comply with the Tenth Circuit’s

specificity requirement, but, by stipulating to the prior conviction element, Young has effectively

and unequivocally removed this element from the jury’s consideration and, thereby, relieved the

United States of its burden.

       B.      THE STIPULATION INCORPORATES BY REFERENCE YOUNG’S
               INDICTMENT, WHICH REFERENCES SEVERAL QUALIFYING
               FELONY CONVICTIONS.

       The United States avers that, “by saying [‘]as charged in the [I]ndictment in this case,[’]”

the Stipulation “incorporated” Young’s predicate felony convictions, which the Indictment

references with specificity.    Oct. 16 Tr. at 7:17-20 (Houghton).         Young argues that the

Stipulation’s language “does not say one of the felonies charged in the [I]ndictment. It just

refers to a felony in the [I]ndictment[,] not to a specific felony . . . and not to any disqualifying

f[elony].” Oct. 16 Tr. at 8:16-21 (Houghton). Although Young removed § 922(g)’s prior

conviction element from the jury’s consideration, and therefore the Court need not reach the

question whether the Stipulation incorporated by reference Young’s Indictment, see United

States v. Flower, 29 F.3d at 534 (stating that, because the defendant “‘stipulated to the existence

of the first element,’ we did not elaborate or discuss in depth what constitutes a predicate felony

conviction in § 922(g)(1) cases” (quoting United States v. Shunk, 881 F.2d 917, 921 (10th Cir.

1989))), the Court nevertheless agrees with the United States and concludes that the Stipulation

is sufficient to satisfy § 922(g)’s prior felony element pursuant to the common-law doctrine of

incorporation by reference.



                                               - 49 -
       The Court adopts the United States Court of Appeals for the Seventh Circuit’s

proposition that “[a] stipulation is a contract between two parties to agree that a certain fact is

true.” United States v. Barnes, 602 F.3d at 796 (citing Analytical Eng’g, Inc. v. Baldwin Filters,

Inc., 425 F.3d 443).     Accordingly, the Court applies standard contract law principles to

determine whether the Stipulation between the United States and Young incorporates by

reference Young’s Indictment. See United States v. Barnes, 602 F.3d at 796 (applying contract

law principles to determine that a stipulation between the United States and a defendant cannot

bind a third party, i.e., that such a stipulation requires the trial judge’s consent). The Court

previously considered the doctrine of “incorporation by reference” in Macias v. New Mexico

Department of Labor, wherein the Court cited favorably to Corpus Juris Secundum’s (“CJS”)

incorporation-by-reference principles:

       In the contract context,

               [m]atters incorporated by reference or annexed to a contract will be
               construed as a part of the contract, for the purpose and to the extent
               indicated.

               A contract may validly include provisions of a document that is not
               physically part of the contract itself, including a document that is
               not itself a contract. Matters incorporated into a contract by
               reference are as much part of the agreement as if they had been set
               out in the contract verbatim. . . . A reference to another writing is
               sufficient without actual annexation of the writing. However, if a
               written contract refers to another writing for a particularly
               designated purpose, the other writing becomes a part of the
               contract only for the purpose specified.

               For an incorporation by reference to be effective, it must be clear
               that the parties to the agreement had knowledge of and assented to
               the incorporated terms. A reference to another document must be
               clear and unequivocal, and the terms of the incorporated document
               must be known or easily available to the parties. . . .

               However, a mere reference to another document is not sufficient to
               incorporate that other document into a contract; the writing to



                                               - 50 -
               which reference is made must be described in such terms that its
               identity may be ascertained beyond reasonable doubt.

               Other writings incorporated by reference as a part of a written
               contract may properly be considered in the construction of the
               contract. Where a writing expressly refers to and sufficiently
               describes another document, the other document, or so much of it
               as is incorporated, is to be interpreted as part of the writing; the
               two writings should be construed together.

300 F.R.D. at 561-62 (footnotes omitted)(quoting 17A C.J.S. Contracts § 402 (2014)). Although

the Court in Macias v. New Mexico Department of Labor did not rely on CJS contract law

principles to decide that case, several federal Courts of Appeals have adopted and affirmed such

principles. See Greene v. Ablon, 794 F.3d 133, 145 (1st Cir. 2015); Northrop Grumman Info.

Tech., Inc. v. United States, 535 F.3d 1339, 1345 (Fed. Cir. 2008); Standard Bent Glass Corp. v.

Glassrobots Oy, 333 F.3d 440, 447 (3d Cir. 2003)(“Incorporation by reference is proper where

the underlying contract makes clear reference to a separate document, the identity of the separate

document may be ascertained, and incorporation of the document will not result in surprise or

hardship.”); New Moon Shipping Co. v. MAN B & W Diesel AG, 121 F.3d 24, 30 (2d Cir.

1997)(“Under general principles of contract law, a contract may incorporate another document

by making clear reference to it and describing it in such terms that its identity may be ascertained

beyond doubt” (citing 4 Williston on Contracts § 628, at 903-04 (3d ed. 1961)); U.S. Dep’t of

Labor v. Ins. Co. of N. Am., 131 F.3d 1037, 1042-43 (D.C. Cir. 1997); PaineWebber, Inc. v.

Bybyk, 81 F.3d 1193, 1201 (2d Cir. 1996)(applying common-law rule that “the paper to be

incorporated into a written instrument by reference must be so referred to and described in the

instrument that the paper may be identified beyond all reasonable doubt.”); Hertz Corp. v. Zurich

Am. Ins. Co., 496 F. Supp. 2d 668, 675 (E.D. Va. 2007)(Kelley, J.)(“It is axiomatic in the law of




                                               - 51 -
contracts that, in order to incorporate a secondary document into a primary document, the

identity of the secondary document must be readily ascertainable.”).

       The common law of contracts insists on explicit references and clear language of

incorporation. See Northrop Grumman Info. Tech., Inc. v. United States, 535 F.3d at 1345

(“[T]he language used in a contract to incorporate extrinsic material by reference must explicitly,

or at least precisely, identify the written material being incorporated.”).       In United States

Department of Labor v. Insurance Company of North America, for example, the United States

Court of Appeals for the District of Columbia Circuit concluded that a contract’s use of the

words “applicable regulations” was sufficiently unambiguous to “necessarily incorporate[]” the

federal regulation that defined the liability trigger for the insurance claims at issue. U.S. Dep’t

of Labor v. Ins. Co. of N. Am., 131 F.3d at 1042-43. In Greene v. Ablon, the United States

Court of Appeals for the First Circuit concluded that the language in the plaintiff’s employment

forms, specifically that the plaintiff agree “to abide by all such bylaws and any policies and

procedures that are applicable to appointees to the [defendant-hospital’s] Medical/Professional

Staff,” was sufficiently clear to incorporate by reference the defendant’s intellectual property

policy. Greene v. Ablon, 794 F.3d at 145-46. The First Circuit noted:

       Extrinsic materials may be incorporated into a contract by reference as long as
       “the language used in the contract . . . clearly communicate[s] that the purpose of
       the reference is to incorporate the referenced material into the contract (rather
       than merely to acknowledge that the referenced material is relevant to the
       contract, e.g., as background law or negotiating history).”

Greene v. Ablon, 794 F.3d at 145 (quoting NSTAR Elec. Co. v. Dep’t of Pub. Utils., 968 N.E.2d

895, 905-06 (Mass. 2012)). These cases indicate that, although a contract’s reference to an

extrinsic document must be clear and unambiguous, it need not be detailed. See Greene v.

Ablon, 794 F.3d at 145-46.       Moreover, the clear-and-unambiguous requirement “does not

amount to a rule that contracting parties must use a rote phrase or a formalistic template to effect


                                               - 52 -
an incorporation by reference.”12 Northrop Grumman Info. Tech., Inc. v. United States, 535 F.3d

at 1345.

       Rule 7 of the Federal Rules of Criminal Procedure also contemplates the doctrine of

incorporation by reference, specifically by permitting incorporation of indictment allegations in

one count by reference to other counts. See Fed. R. Crim. P. 7(c)(1) (“A count may incorporate

by reference an allegation made in another count.”). Similar to the common law of contracts,

rule 7 requires an explicit reference to effect incorporation. See United States v. Hajecate, 683

F.2d 894, 901 (5th Cir. 1982)(“Fed. R. Crim. P. 7(c) declares that allegations made in one count

may be incorporated by reference in another count. But this court long ago held that while the

specificity required in an indictment can be achieved by incorporation of another count, this

incorporation must be express, not implicit.”).        Moreover, although the reference must be

explicit, it need not be more detailed than necessary to alert the defendant to the relevant

material. See United States v. Caldwell, 544 F.2d 691, 695 (4th Cir. 1976). The defendant in

United States v. Caldwell argued that the words “said funds” were insufficient to incorporate by

reference allegations concerning “monies, funds and credits” as set forth in his indictment. 544

F.2d at 695. The Fourth Circuit disagreed, stating that “we think that the word ‘said’ is the

       12
         Although there are no “magic words” of reference or of incorporation, the United States
Court of Appeals for the Federal Circuit stresses that

       parties contracting with the government may easily avoid or at least minimize the
       risk of having to litigate this issue by simply adopting widely-used and judicially-
       approved language of incorporation, such as “is hereby incorporated by
       reference” or “is hereby incorporated as though fully set forth herein,” and by
       including specific and sufficient information identifying a particular document,
       such as the title, date, parties to, and section headings of any document to be
       incorporated.

Northrop Grumman Info. Tech., Inc. v. United States, 535 F.3d at 1346. Although the Court
concludes that the Stipulation in this case is clear and unambiguous, the Federal Circuit’s
recommended incorporation language and drafting guidance is wise.



                                              - 53 -
functional equivalent of ‘hereinbefore set forth,’ upheld as a valid incorporation by reference in

Nichols v. United States.” United States v. Caldwell, 544 F.2d at 695 (quoting Nichols v. United

States, 48 F.2d 46, 47 (5th Cir. 1931)).

       Although generally in accord with other Courts of Appeals’ interpretation of rule 7, the

Tenth Circuit, in at least one case, has relaxed rule 7’s explicit reference requirement. See

United States v. Staggs, 881 F.2d 1527, 1531 (10th Cir. 1989). In United States v. Staggs, the

Tenth Circuit concluded that indictment counts alleging continuing criminal enterprise do not

have to reference expressly the underlying offenses on which such counts are based.        See 881

F.2d at 1531. The decision in United States v. Staggs is limited to that case’s unique facts, as the

Tenth Circuit notes that the incorporated counts tracked certain statutory language and that the

indictment made additional references to the underlying offences. See 881 F.2d at 1531. The

decision’s import, however, is that the Tenth Circuit does not universally require express

reference to extrinsic material to effect incorporation, despite “the proposition that ‘precedent

solidly precludes incorporation except by express reference,’” 881 F.2d at 1531 (quoting 881

F.2d at 1537 (Ebel, J., dissenting)). The Stipulation in this case makes a single reference, i.e.,

“the Indictment,” and the record before the Court includes but a single indictment.

       Applying the common-law contract and rule 7 analysis detailed above, the Court

concludes that the Stipulation incorporates Young’s Indictment. Here, the Stipulation’s use of

the words “a felony, as charged in the Indictment of this case,” evidence the parties’ express

intent to incorporate Young’s Indictment. Tr. Ex. 1 at 1. The reference is clear and unequivocal;

the Stipulation references no other documents. Moreover, the reference is for the particularly

designated purpose of satisfying § 922(g)’s prior felony element, because the Stipulation states

that it “also relieves the government of its burden of proof with regard to the defendant’s status




                                               - 54 -
as a felon at the time relevant to the charge contained in the Indictment,” Trial Ex. 1 at 1, and the

Indictment became a part of the Stipulation for this purpose, see U.S. Dep’t of Labor v. Ins. Co.

of N. Am., 131 F.3d at 1042 (“When a contract incorporates a regulation by reference, that

regulation becomes a part of the contract for the indicated purposes as if the words of that

regulation were set out in full in the contract.” (citing Washington Metro. Area Transit Auth. v.

Mergentime Corp., 626 F.2d 959, 962 n.3 (D.C. Cir. 1980))).

        Before and during Young’s trial, the Court discussed the Stipulation’s terms at length

with both parties and before the jury. At the pretrial conference and motion hearing, for example,

the Court acknowledged that “we have a stipulation that prior to November 13, 2016[,] that the

[D]efendant had sustained a felony conviction.” Sep. 12 Tr. at 19:3-7 (Court). The Court then

instructed both parties to sign the Stipulation and to ensure that Young “knows exactly what he’s

been stipulated for.” Sep. 12 Tr. at 19:8-11 (Court). Young relied that he would “take care of

it.” Sep. 12 Tr. at 19:12 (Knoblauch). The parties then agreed to have the Court read the

Stipulation to the jury, see Sep. 12 Tr. at 19:15-20:1 (Court, Spiers, Knoblauch), which,

according to Young, gives it “a bit more authority,” Sep. 12 Tr. at 19:3-7 (Knoblauch).

Moreover, after the parties’ opening statements, the Court read to the jury the Stipulation in its

entirety:

        Government’s Exhibit one is [a] stipulation regarding prior felony
        convictions, . . . . [T]he part[ies] by and through their undersigned counsel
        stipulate and agree as follows[:] one[,] the defendant Apache Young prior to
        November 13, 2016[,] had been convicted of a crime punishable by imprisonment
        for a term exceeding one year, that is a felony offense as charged in the
        indictment of this case. And then[,] two[,] this stipulated fact is proved beyond a
        reasonable doubt and may be read to the jury at trial. This stipulation also
        release[e]s [the] Government [from] its burden of proof with regard t[o] t[he]
        defendant’s status as a felon at the time relevant t[o] t[he] charge contained in the
        indictment. Acknowledged to agreed and stipulated. Mr. Apache Young, the
        defendant has signed it dated the [1]2[th] of [September] 2018 . . . Charles E
        [Knoblauch] counsel for the defendant signed the [unintelligible] 2018[,] and Paul



                                               - 55 -
       H [Spiers] [A]ssistant U.S. Attorney has signed the [unintelligible] September 12,
       2018.

Trial Tr. at 172:6-173:2 (Court). See Clerk’s Minutes: Jury Selection/Trial at 3 (“Court reads 2

stipulations, exhibit 1 and 2.”). Such references in open court evidence the parties’ knowledge of

and assent to the incorporated terms, i.e., Young’s predicate felony convictions as detailed in the

Indictment.    Accordingly, the Indictment’s qualifying felonies were the subject of the

Stipulation. The Court therefore construes the Stipulation and the Indictment as one document

sufficient to relieve the United States of its burden regarding § 922(g)’s prior felony element.

II.    THE UNITED STATES WAS NOT REQUIRED TO PROVE THAT THE
       FIREARMS WERE MANUFACTURED AFTER 1898, BECAUSE THE ANTIQUE
       FIREARMS EXCEPTION IS AN AFFIRMATIVE DEFENSE THAT YOUNG DID
       NOT PROPERLY RAISE.

       Young argues that the Court should enter a judgment of acquittal, because “18 U.S.C. §

921 (a)(3) excepts a firearm from being an article whose possession is banned for prohibited

persons if it was manufactured before 1899” and at trial the United States did not present

evidence that the firearms were manufactured after that time. Acquittal Motion at 3. Section

921(a)(3) exempts antique firearms from the definition of the term “firearm.” 18 U.S.C. §

921(a)(3) (“Such term does not include an antique firearm.”). Section 921(a)(16) defines an

“antique firearm” as “any firearm (including any firearm with a matchlock, flintlock, percussion

cap, or similar type of ignition system) manufactured in or before 1898 . . . .”

18 U.S.C. § 921(a)(16). Antique firearms are thus exempt from § 922’s felon-in-possession

prohibition. See United States v. Basnett, 735 F.3d at 1258.

       The Tenth Circuit has held that the antique-firearm exception is an affirmative defense

which a criminal defendant must raise. See United States v. Basnett, 735 F.3d at 1258 (“Because

characterization as an antique involves an affirmative defense, the defendant bears the initial

burden of producing evidence.”). Moreover, in concluding that the antique-firearm exception is


                                               - 56 -
an affirmative defense, the Tenth Circuit joins “[e]very circuit court of appeals to consider the

issue.” United States v. Basnett, 735 F.3d at 1258 (citing Gil v. Holder, 651 F.3d at 1005 n.3

(“[E]very other circuit of which we are aware that has considered the § 921(a)(3) ‘antique

firearm’ exception in the criminal context, has treated it as an affirmative defense rather than an

element of the crime.”); United States v. Lawrence, 349 F.3d at 122 (“Every circuit court of

appeals that has considered this issue has agreed that establishing that a weapon is an ‘antique,

firearm’ for purposes of §§ 921 and 922 is an affirmative defense.”). Young concedes that the

antique-firearm exception is an affirmative defense; however, Young asserts that he properly

raised the defense on cross-examination, specifically when Hotle was “unable to testify as to [the

firearms’] antiquity due to his lack of expertise,” which, according to Young, was sufficient to

put the United States on notice of its burden “to establish that the firearms were manufactured

after 1898.” Acquittal Reply at 2. When a statutory exception creates an affirmative defense,

“the ultimate burden of persuasion remains with the prosecution, but the defendant has the

burden of going forward with sufficient evidence to raise the exception as an issue.” United

States v. Laroche, 723 F.2d at 1543 (citing McKelvey v. United States, 260 U.S. 353, 357

(1922); United States v. Stout, 667 F.2d 1347, 1353 (11th Cir. 1982)(“[O]nce the government

has proven the elements of the offense, the burden shifts to the defendant to demonstrate

qualification under an exception.”)). Young thus bore the initial burden “to properly present the

statutory exception.” United States v. Laroche, 723 F.2d at 1543 (citing United States v. Oba,

448 F.2d 892, 894 (9th Cir. 1971), cert. denied, 405 U.S. 935 (1972). The Court adopts the

Third Circuit’s position -- one shared by every Court of Appeals to consider the antique-firearm

defense, that proper presentation requires “sufficient evidence to raise the exception as an issue,”

United States v. Laroche, 723 F.2d at 1543 (citing United States v. Washington, 17 F.3d at 232),




                                               - 57 -
and concludes that the mere possibility that a firearm could have been manufactured in or before

1898 is insufficient to shift this burden, see 349 F.3d at 121 (“[T]he defense presented no

evidence that the gun in question was an antique beyond raising the possibility through the

government’s experts. . . .      [M]ore is required than raising the specter of an ephemeral

mathematical possibility to create an issue of fact.” (emphasis in original)). Furthermore, the

Court agrees with the Third Circuit’s rationale for such an evidentiary threshold, specifically that

the United States “can not be expected to engage in the litigational equivalent of shadow boxing

by jabbing and striking at shadowy inferences that may arise from the ethers of testimony.”

United States v. Lawrence, 349 F.3d at 121. The Third Circuit notes that every Court of Appeals

to consider the antique-firearm exception agrees on a threshold evidentiary requirement

sufficient “to justify shifting the burden of proof to the government.” 349 F.3d at 121. The

Court therefore concludes that the United States assumes the burden of disproving the antique-

firearm exception’s applicability only when a defendant crosses a threshold evidentiary

requirement sufficient “to justify shifting the burden of proof to the government.” 349 F.3d at

121. See United States v. Laroche, 723 F.2d at 1543.

          Young made only faint first steps in his approach to this evidentiary threshold, because

Young’s cross-examination of Hotle did not establish even the barest possibility that the firearms

could have been manufactured in or before 1898. On cross-examination, Young questioned

Hotle about the pistol’s firing mechanism. See Testimony Tr. at 64:2-23 (Knoblauch). Young

stated:

          Knoblauch: Okay. That’s kind of an old system; is that right?

          Hotle: What do you mean by “old”?

          Knoblauch: It’s not something -- semi-automatic pistols weren’t invented
          yesterday, were they?



                                               - 58 -
       Hotle: No, not yesterday.

       Knoblauch: Quite a long time ago; is that right?

       Hotle: I’m not sure when they were invented.

       Knoblauch: Is that what you would call an expensive type of gun, or --

       Hotle: Like what the value of this would be?

       Knoblauch: Yeah.

       Hotle: No, Hi[-]Points are generally cheaper firearms.

Testimony Tr. at 65:2-15 (Knoblauch, Hotle). Young later asked questions related to the rifle

and to the shotgun:

       Knoblauch: Now, let me see: These other two items are made by Remington; is
       that right?

       Hotle: They’re both Remingtons, yes.

       Knoblauch: Now, Remington is a company in New York; is that correct?

       Hotle: Yes, New York or New Jersey.

       Knoblauch: And do you know anything about the history of Remington?

       Hotle: No.

       Knoblauch: You don’t know it’s been around for a couple hundred years?

       Hotle: I couldn’t tell you. I don’t collect guns. I'm not like a gun enthusiast, per
       se. I’m just experienced with them.

Testimony Tr. at 67:7-20 (Knoblauch, Hotle). Young asked Hotle further questions about the

pistol’s firing mechanism:

       Knoblauch: Pushing towards the back. That’s what operates the mechanism?

       Hotle: Yes.

       Knoblauch: And that’s -- again, it’s an old system; is that right?



                                              - 59 -
       Hotle: I don’t know when it was -- I don’t know. I don’t know when it came into
       invention. Old is -- I mean, old to you is different from what’s old to me, so I
       don’t know.

       Knoblauch: I see.

       Hotle: It’s been around for a while. I mean, I don’t know. I’m not sure what you
       want me to answer on this. I don’t know when it was invented, and I don’t know
       how old it is.

Testimony Tr. at 72:13-73:1 (Knoblauch, Hotle). Young never asks Hotle’s opinion as to the

firearms’ age. Young never asks Hotle whether the firearms could have been manufactured in or

before 1898, or even whether the firearms merely looked old. As the United States asserted at

the hearing, the relevant portions of the trial transcript contain “no mention of antique firearms.”

Oct. 16 Tr. at 14:24-15:24 (Houghton). Hence, Young’s effort to raise the antique-firearm

defense from the ethers of Hotle’s testimony does not approach the “ephemeral mathematical

possibility” that the Third Circuit rejected in United States v. Lawrence. 349 F.3d at 121-22.

The defendant in United States v. Lawrence argued that the United States failed to prove that the

weapon involved in that case was a firearm pursuant to § 922, because, after the United States’

experts testified that a number of firearms, including one antique firearm, could have expelled

the bullet fragments found in the victim in that case, the United States did not introduce evidence

that the weapon was manufactured after 1898. See 349 F.3d at 121 n.10. This expert testimony

thus compelled the Third Circuit to acknowledge that the defendant had raised the “possibility”

that at least one of the firearms in that case could have been manufactured in or before 1898.

349 F.3d at 121. Here, there is no such possibility that the firearms were manufactured in or

before 1898, as Young did not ask Hotle a question regarding the firearms’ age, and Hotle

provided no response that a reasonable factfinder could interpret as indicating that the firearms

could fall within the antique-firearms exception. Young asked Hotle broad questions about the

rifle and shotgun’s manufacturer’s age and about the pistol’s firing mechanism. Even had Hotle


                                               - 60 -
provided affirmative answers to Young’s questions, such answers could establish only that the

Remington arms manufacturer has “been around for a couple hundred years,” Testimony Tr. at

67:7-20 (Knoblauch), and that a .45 caliber pistol’s firing mechanism “is an old system,”

Testimony Tr. at 72:24 (Knoblauch). Such evidence -- which Hotle did not provide -- says

nothing about the age of the firearms themselves. By failing to elicit any testimony regarding the

firearm’s age, Young cannot assert factual grounds sufficient to raise the antique-firearms

exception as an affirmative defense.         Indirect, off-topic suppositions offered on cross-

examination, and only later connected in post-trial motions practice, are not enough to carry

Young’s burden, which requires “sufficient evidence to raise the [antique-firearms] exception as

an issue.” United States v. Laroche, 723 F.2d at 1543. See United States v. Washington, 17 F.3d

at 232.

          Although Young did not present evidence sufficient to raise the antique firearm defense,

the United States further contends that a jury could infer that the .45 caliber firearm is not an

antique based on “its non-antique appearance.” Acquittal Response at 4. Young counters that

“appearances are not at issue, it is proof of the date of manufacture which can be dispositive.”

Acquittal Reply at 2. In support of this assertion, Young directs the Court to a website that,

according to Young, discusses antique firearms.             See Acquittal Reply at 2 (citing

https://www.antiquegunlist.com/home/1870-1898/hand-guns).         In addition, Young directs the

Court to two exhibits that, according to Young, describe “pre-1899 firearms with the same

mechanisms as those firearms in evidence.” Acquittal Reply at 2 (citing Gewehr 1888 --

Wikipedia, filed October 11, 2018 (Doc. 113-1); Model 1893 Shotguns -- Winchester Collector,

filed October 11, 2018 (Doc. 113-2)).




                                               - 61 -
       At the hearing, the Court asked about “the fact that the firearm was introduced itself, it

was visible to the jury, it was taken back to the jury room, is that not enough to let the jury look

at it and determine that that’s not an antique firearm?” Oct. 16 Tr. at 11:9-13 (Court). Young

replied that the firearms’ age is “a matter for expert opinion at that point,” because a pre-1899

firearm discussed in the reference material that Young provided the Court “uses exactly the same

mechanism as the firearm that was introduced into evidence.”             Oct. 16 Tr. at 11:14-21

(Knoblauch). The Court stated that “[i]t may be the same mechanism, but . . . it didn’t seem to

be an old looking gun.” Oct. 16 Tr. at 11:22-24 (Court). Young then requested the Court to

compare the provided reference materials with the Court’s memory of the pistol that was

introduced into evidence and argued that “basically it’s the same thing[;] it’s got a handle[,] it’s

got a barrel. It’s got a trigger . . . essentially any differences are really minor.” Oct. 16 Tr. at

12:3-8 (Knoblauch).

       Young readily consented to the Court’s request to reexamine the firearms and compare

them to Young’s antique-firearms reference materials, see Oct. 16 Tr. at 18:18-22 (Court,

Knoblauch), and suggested that, because “.45 caliber firearms have been used since the

mid[-]19th century,” the Court should

       look at the firearms . . . and make its own conclusion on that, because a slide
       action shot[]gun is a [slide] action shotgun . . . . A bolt action [rif]le is a bolt
       action rifle and basically it’s the same mechanism[,] they look pretty much the
       same, and certainly a semi-automatic handgun . . . is a semi[-automatic]
       handgun[,] and they look pretty much the same.

Oct. 16 Tr. at 20:18-21:8 (Knoblauch). The Court obtained the firearms for examination.




                                               - 62 -
Figure 1 -- Hi-Point .45 caliber semi-automatic pistol




      Figure 2 -- Remington 12-gauge Shotgun




                        - 63 -
Figure 3 -- Remington 12-gauge Shotgun




  Figure 4 -- Remington .30-06 Rifle




                - 64 -
                               Figure 5 -- Remington .30-06 Rifle



       The Court has personally, physically, and visibly examined the firearms, and concludes

that, although the rifle and shotgun bear some resemblance to the firearms in the materials that

Young submitted to the Court for the Court’s review, the .45 caliber pistol has a distinctly

modern-looking design and appearance.       Moreover, while perhaps sharing design features

similar to models manufactured in the nineteenth century, the rifle and shotgun in this case do

not have, as a matter of law, a 120-year-old appearance. The Court further concludes that the

age of a given firearm’s firing mechanism is not within § 922’s subject matter and is therefore

beyond the scope of the Court’s analysis. Although Young’s failure to raise the affirmative

defense is dispositive of the antique-firearm question, the Court nevertheless agrees with the

United States that the jury could reasonably infer that the .45 caliber firearm is not an antique




                                             - 65 -
based on “its non-antique appearance.” Acquittal Response at 4. Such inferences are squarely

within the jury’s province. See United States v. Royal, 731 F.3d at 339. United States v. Royal

involves whether § 922(g) requires the United States to prove that ammunition was not designed

for exclusive antique firearm use. See 731 F.3d at 339. In addition to holding that the defendant

was not entitled to have the jury consider the issue as an affirmative defense, “because the jury

ultimately did not hear even a scintilla of evidence to suggest that the rounds were designed for

use exclusively in an antique firearm,” the Fourth Circuit concluded that the ammunition was

sufficient to satisfy § 922(g)(1)’s “designed for use in any firearm” element, given that “most

people are familiar with the appearance of modern ammunition.” 731 F.3d at 339. The Court

concludes that most people are also familiar with the appearance of modern firearms, and such

familiarity is sufficient for a reasonable jury to find, by a preponderance of the evidence, that the

firearms in this case were manufactured after 1898.

       IT IS ORDERED that the Defendant’s Motion for Judgement of Acquittal, filed

September 26, 2018 (Doc. 103), is denied.



                                                           _______________________________
                                                           UNITED STATES DISTRICT JUDGE

Counsel:

John C. Anderson
  United States Attorney
Paul H. Spiers
Kristopher N. Houghton
Paul Edward Schied
  Assistant United States Attorneys
United States Attorney’s Office
Albuquerque, New Mexico

       Attorneys for the Plaintiff




                                               - 66 -
Charles E. Knoblauch
Charles E. Knoblauch Attorney at Law
Albuquerque, New Mexico

-and-

Jennifer J. Wernersbach
Law Offices of Jennifer J. Wernersbach, P.C.
Albuquerque, New Mexico

        Attorneys for the Defendant




                                               - 67 -
